Filed 5/30/17 (after rehearing)




                                  CERTIFIED FOR PUBLICATION

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FIFTH APPELLATE DISTRICT

POET, LLC et al.,
                                                                  F073340
         Plaintiffs and Appellants,
                                                       (Super. Ct. No. 09CECG04659)
                  v.

STATE AIR RESOURCES BOARD et al.,                               OPINION
         Defendants and Respondents;

NATURAL RESOURCES DEFENSE
COUNCIL, INC.,

   Intervener and Respondent.


         APPEAL from an order the Superior Court of Fresno County. Jeffrey Y.
Hamilton, Jr., Judge.
         Wanger Jones Helsley, Timothy Jones, John P. Kinsey, and Dylan J. Crosby for
Plaintiffs and Appellants.
         Xavier Becerra, Kamala D. Harris, Attorney General, Robert W. Bryne, Assistant
Attorney General, Gavin G. McCabe, Supervising Deputy Attorney General, M. Elaine
Meckenstock, Melinda Piling and Myung J. Park, Deputy Attorneys General, for
Defendants and Respondents.
         Natural Resources Defense Council and David Pettit for Intervener and
Respondent.
                                           -ooOoo-
       The California Global Warming Solutions Act of 2006 (Health & Saf. Code,
§ 38500 et seq.) established the first comprehensive greenhouse gas regulatory program
in the United States. Its goal is to progressively reduce greenhouse gas emissions to 1990
levels by 2020. The State Air Resources Board (ARB) was charged with achieving this
goal. One of its actions was promulgating the low carbon fuel standards (LCFS)
regulations that are the subject of this litigation.
       When ARB adopted the original LCFS regulations in 2009, it violated the
California Environmental Quality Act (CEQA; Pub. Resources Code, § 21000 et seq.1).
In 2013, we identified those violations and directed the issuance of a writ of mandate
compelling ARB to take corrective action. (POET, LLC v. State Air Resources Bd.
(2013) 218 Cal. App. 4th 681 (Poet I).) Now, we consider whether ARB’s actions
satisfied that writ and corrected one of its CEQA violations. The specific question
presented is whether ARB’s disclosures about the project’s effects on biodiesel
consumption, and the related increases in nitrogen oxide (NOx) emissions, satisfied
paragraph 3 of the writ of mandate.
       The writ provisions were drafted by this court. Therefore, we interpret paragraph
3 of the writ without deference to the trial court or ARB. We used the term “project” in
paragraph 3 of the writ in the same way it is used in CEQA, the Guidelines2 and CEQA
case law. Stated generally, “project” includes the whole of an activity directly
undertaken by a public agency. More specifically, when the agency’s activity involves a
regulation (as compared to building a physical structure, such as a road or power plant),
the whole of the activity constituting the “project” includes the enactment,


1      All unlabeled statutory references are to the Public Resources Code.
2       “Guidelines” refers to the regulations promulgated to implement CEQA, which are
set forth in California Code of Regulations, title 14, section 15000 et seq. (§ 21083,
subds. (a), (f) [“Office of Planning and Research shall prepare and develop proposed
guidelines” and “Secretary of the Resources Agency shall certify and adopt guidelines”].)


                                               2.
implementation and enforcement of the regulation. Here, the term “project” includes the
whole of ARB’s activity in promulgating and enforcing (1) the regulations originally
adopted in 2009 and (2) the replacement regulations adopted in 2015 in response to the
writ of mandate issued pursuant to Poet I.
       Consequently, ARB’s view that the “project” included only the regulations
adopted in 2015 was wrong and explains why it incorrectly chose 2014 NOx emissions as
the baseline. The proper baseline for a project normally is the conditions existing when
the environmental review of the project is commenced. Here, ARB’s review commenced
before the regulations were first approved in 2009. Thus, ARB’s use of 2014 NOx
emissions as the baseline was improper and generated flawed results when that baseline
was plugged into the formula for calculating environmental change. Specifically, NOx
emissions in 2014 were higher than the NOx emissions prior to the 2009 approval of the
LCFS regulations, which caused ARB’s most recent calculations of the yearly changes in
NOx emissions to be too low and thus misleading. ARB’s flawed analysis of NOx
emissions did not cure the CEQA violation identified in Poet I or comply with paragraph
3 of the writ.
       Leaving the technical language of CEQA aside, the purpose of the writ was to
provide the public and decisions makers with information omitted from the original
environmental disclosure documents in 2009. Thus, one way to evaluate ARB’s attempt
at compliance is to ask whether the revised environmental disclosure documents provided
all of the information that would have been provided if the original documents had
complied with CEQA. The answer is “no,” ARB’s revised documents did not provide
that information. In contrast to ARB’s revised documents, CEQA-compliant original
documents would not have used a 2014 baseline and would have shown that NOx
emissions in 2015 and later were larger than the baseline, not smaller. Accordingly, we
conclude the writ should not have been discharged and the CEQA violation continues
uncorrected.

                                             3.
       The second major issue in this appeal is how to remedy ARB’s failure to comply
with CEQA and the writ. Pursuant to our discretionary authority to fashion appellate
relief, we reverse the order discharging the writ and remand for further proceedings under
a modified writ. The modifications direct ARB to address NOx emissions from biodiesel
in a manner that complies with CEQA, including the use of a proper baseline. As to the
fate of the current version of the LCFS regulations, only the provisions addressing diesel
fuel and its substitutes3 were affected by the flawed analysis of NOx emissions. Thus,
the remainder of the LCFS regulations will be allowed to remain in effect. The
provisions addressing diesel fuel and its substitutes appear, on balance, to provide
environmental benefits that outweigh the potential adverse impacts and, therefore, we
will not invalidate those provisions. Instead, the standards for diesel fuel and its
substitutes in effect for 2017 shall remain the operative standards until the modified writ
is discharged.
       We therefore reverse the order discharging the writ and remand for further
proceedings.
                             FACTS AND PROCEEDINGS
Overview of LCFS Regulations
       The goal of the LCFS regulations is to progressively reduce the greenhouse gas
emissions from transportation fuels used in California. (Cal. Code Regs., tit. 17,
§ 95480.) The LCFS regulations use carbon intensity values to approximate the
greenhouse gas emissions generated from all stages of producing, transporting and
consuming a fuel—that is, the fuel’s complete lifecycle. (Cal. Code Regs., tit. 17,
§ 95484 [average carbon intensity requirements].) Regulated parties must meet average

3      The two main substitutes for conventional diesel are biodiesel and renewable
diesel. Biodiesel and renewable diesel have different chemical structures and are made
by different chemical processes. When used, renewable diesel emits less particulate
matter and NOx than conventional diesel. (Poet I, supra, 218 Cal.App.4th at p. 732, fn.
37.) In contrast, biodiesel emits more NOx than renewable diesel or conventional diesel.

                                              4.
carbon intensity requirements for the gasoline and diesel fuel they handle each calendar
year. (Id., subd. (a).) Carbon intensity is stated as grams of carbon dioxide equivalent
per megajoule. For example, the 2017 average carbon intensity requirement for diesel
fuel and its substitutes is 98.44 grams of carbon dioxide equivalent per megajoule. (Id.,
subd. (c).) In contrast, the carbon intensity value assigned to conventional diesel, based
on average crude oil and average refinery efficiencies, is 102.01 grams of carbon dioxide
equivalent per megajoule. (Cal. Code Regs., tit. 17, § 95488, subd. (c) [lookup table].)
Thus, a regulated party handling only conventional diesel fuel would not meet the carbon
intensity requirement for 2017. That regulated party would need to handle diesel fuel and
substitutes assigned a lower carbon intensity. For instance, some biodiesels are assigned
carbon intensity values of 37.54 (animal fat feedstock) or 56.95 (plant oil feedstock).
       Most providers of petroleum and biofuels in California are subject to the reporting
and carbon intensity value requirements of the LCFS regulations. (Cal. Code Regs., tit.
17, §§ 95485 [demonstrating compliance], 95491 [reporting and recordkeeping].)
Regulated parties file annual reports to show they have complied. The reports (1)
calculate the average carbon intensity of the fuels handled by the regulated party and (2)
determine the credits or deficits generated by comparing that average to the carbon
intensity value set as the standard for that year. (Cal. Code Regs., tit. 17, § 95486
[generating and calculating credits and deficits].) If credits are generated, they can be
deposited into an account maintained by ARB and, once banked, the credits may be (1)
retained indefinitely, (2) retired to offset deficits and meet future compliance
requirements, or (3) sold to other regulated parties. (Id., subd. (a)(1).) Transactions in
carbon intensity credits are subject to public disclosure and other requirements. (Cal.
Code Regs., tit. 17, § 95487.) ARB maintains a website reporting the monthly price and
transaction volume of LCFS credits.




                                             5.
First Appeal
       The history of the original LCFS regulations,4 from the enactment of the
authorizing legislation in 2006 through April 2010, is described in the “FACTS” section
of Poet I, supra, 218 Cal.App.4th at pages 699 through 707 and need not be repeated
here. The original LCFS regulations became effective in 2010 and were set forth in
sections 95480 through 95490 of title 17 of the California Code of Regulations.
       In December 2009, plaintiffs POET, LLC and James M. Lyons filed this litigation
to challenge the LCFS regulations, alleging violations of CEQA and California’s
Administrative Procedure Act (APA; Gov. Code, § 11340 et seq.). In November 2011,
the trial court denied plaintiffs’ petition for writ of mandate and filed a judgment in favor
of ARB. Plaintiffs appealed.
       In May 2013, oral argument was held in the appeal. In June 2013, this court
issued an order requesting input from counsel regarding the terms of the disposition and
attached a tentative disposition. We asked counsel to make certain assumptions,
including that certain CEQA violations had occurred and the LCFS regulations would be
allowed to continue to operate. We stated our preference for a disposition “drafted so the
superior court can take the language from the disposition and insert it into the peremptory
writ of mandate” and asked counsel to take this into account when proposing changes or
alternatives to the tentative disposition. Our order sought input on six topics of interest,
including (1) maintaining the status quo and whether the 2014 standards should have

4      For purposes of this opinion, the term “original LCFS regulations” refers to the
regulations adopted by ARB in 2009, which the Office of Administrative Law stated
became effective on January 12, 2010, and the minor amendments adopted by ARB in
2010, which the Office of Administrative Law stated became effective on April 15, 2010.
(Poet I, supra, 218 Cal.App.4th at pp. 706-707.)
        In contrast, we use the term “2015 LCFS regulations” to mean the LCFS
regulations adopted by ARB in 2015, which went into effect on January 1, 2016. ARB
refers to the 2015 LCFS regulations as the “new LCFS regulations,” while plaintiffs
describe them as the “Readopted LCFS Regulation.”


                                              6.
been allowed to go into effect and (2) the framework for ARB’s analysis of NOx
emissions on remand.
       On July 15, 2013, our opinion in Poet I was filed. We reversed the denial of
plaintiffs’ petition for writ of mandate and remanded for the issuance of a writ directing
ARB to correct its CEQA and APA violations. In August 2013, we denied ARB’s
petition for rehearing. The next month, ARB filed a petition for review in the California
Supreme Court. On November 27, 2013, our high court denied ARB’s petition for
review and, later that day, this court issued a remittitur.
       In December 2013, plaintiffs submitted a proposed peremptory writ to the trial
court. On January 6, 2014, the trial court signed and filed the proposal. On February 10,
2014, the trial court responded to ARB’s objections by filing a modified version of the
peremptory writ of mandate (February 2014 writ),5 which is the operative writ for
purposes of this appeal.
       As directed by the disposition in Poet I, the February 2014 writ compelled ARB to
take action to correct its violations of CEQA. The writ provision at the center of this
appeal is described in part I.C, post. We also took the unusual step of allowing the
original LCFS regulations to remain in effect despite the CEQA violations. (See Poet I,
supra, 218 Cal.App.4th at pp. 763, 767.) At the time, we estimated that, on balance,
leaving the LCFS regulations in place would provide more protection for the environment
than suspending their operation pending ARB’s compliance with CEQA. (Id. at p. 762.)
We stated that “the emissions of greenhouse gases will be less if the LCFS regulations
are allowed to remain in effect, rather than being suspended. The possibility that the use
of biodiesel will produce more NOx emissions than the petroleum-based diesel that it




5      The modifications affected only paragraph 5 of the writ and are not relevant to this
appeal.


                                               7.
replaces does not justify throwing out the entire LCFS regulation.” (Id. at pp. 762-763.)6
Consequently, we decided to preserve the status quo pending ARB’s compliance with the
writ by directing ARB to continue to adhere to the LCFS regulations standards in effect
for 2013 until its corrective action was completed. (Id. at p. 767.)
Corrective Action Relating to NOx Emissions
       The portion of the February 2014 writ relevant to this appeal concerns the
deficiencies in ARB’s analysis of NOx emissions and mitigation measures for any
significant adverse environmental impact resulting from increased NOx emissions.
ARB’s actions to comply with the writ and remedy its CEQA violations are described in
part I.D, post.
ARB’s Return, Discharge Order, Stay Requests and Appeal
       In November 2015, ARB filed its return to the February 2014 writ. (See pt. I.D.4,
post.) In January 2016, the trial court issued an order discharging the writ. (See pt. I.D.5,
post.) On February 5, 2016, plaintiffs filed a motion to stay the order discharging the
writ pending an appeal. On February 29, 2016, the trial court’s order denying the motion
for a stay was served on the parties without holding a hearing.
       On March 4, 2016, plaintiffs filed a notice of appeal from the order discharging
the writ and the order denying their motion for stay pending appeal. Plaintiffs then filed
a petition for writ of supersedeas requesting a stay of the order discharging the writ
pending a decision in this appeal. We denied the writ and request for a stay, even though
plaintiffs established a strong probability of prevailing in this appeal because their




6      Our concern about the overall impact of suspending the LCFS regulations can be
described as the-baby-with-the-bathwater problem. In other words, we were concerned
that suspending the LCFS regulations might result in a loss of the baby (i.e., the reduction
of various greenhouse gases) to resolve the problem of dirty bathwater (i.e., an improper
CEQA analysis of NOx emissions).


                                              8.
showing relating to the balance of harms, which encompasses the-baby-with-the-
bathwater problem, was insufficient.
                                       DISCUSSION
I.     COMPLIANCE WITH THE WRIT OF MANDATE
       A.     Standard of Review
              1.     Parties’ Contentions
       Plaintiffs contend that, under the applicable standard of review, the issue presented
is whether ARB prejudicially abused its discretion in its attempt to demonstrate
compliance with the February 2014 writ. Plaintiffs refer to the abuse of discretion
standard set forth in section 21168.5, which requires the agency to support its findings
with substantial evidence and to proceed in the manner required by law.
       ARB contends the only issue on appeal is whether the superior court erred in
discharging the writ. (Los Angeles Internat. Charter High School v. Los Angeles Unified
School Dist. (2012) 209 Cal. App. 4th 1348, 1355 [“issue is whether the trial court erred in
ruling that the respondent … complied with the writ”].) To resolve this issue, ARB urges
us to focus on its response to the writ and the superior court’s assessment of that
response. ARB contends the discharge order can be reversed only if ARB’s action
pursuant to the writ was so palpably unreasonable and arbitrary as to indicate an abuse of
discretion as a matter of law. (Id. at pp. 1355-1356.)
       The parties’ slightly different descriptions of the standard of review does not
present an authentic controversy because, at bottom, both regard the fundamental issue as
whether ARB’s action complied with the writ and contend that action is reviewed for an
abuse of discretion. We agree that the abuse of discretion standard applies to ARB’s
actions because ARB’s attempt to comply with the writ is, for all practical purposes, an
attempt to comply with CEQA. (§ 21168.5.)




                                             9.
               2.       General Principles Regarding Abuse of Discretion Standard
       Our conclusion that the abuse of discretion standard of review applies does not
complete the description of the principles applied to evaluate ARB’s actions. “The abuse
of discretion standard is not a unified standard; the deference it calls for varies according
to the aspect of [the agency’s action] under review.” (Haraguchi v. Superior Court
(2008) 43 Cal. 4th 706, 711.) If findings of fact (whether express, implied or both) are
challenged for lack of evidentiary support, the appellate court determines whether the
findings are supported by substantial evidence. (Vineyard Area Citizens for Responsible
Growth, Inc. v. City of Rancho Cordova (2007) 40 Cal. 4th 412, 426-427 (Vineyard).) In
contrast, if ARB’s resolution of a question of law is challenged, the appellate court
subjects that question of law to an independent (i.e., de novo) review on appeal. (Id. at p.
427.) For example, the proper construction of CEQA presents a question of law subject
to independent review on appeal. (Poet I, supra, 218 Cal.App.4th at p. 748.)
               3.       Interpreting the February 2014 Writ
       The parties’ dispute over ARB’s compliance with the February 2014 writ is
primarily a conflict about how to interpret the writ’s provisions. We drafted the language
in the writ that is the subject of the present dispute and, more fundamentally, we
identified the CEQA violations the language was designed to remedy. Thus, we are in
the best position to determine its meaning and explain its purpose. (Cf. Protect Our
Water v. County of Merced (2005) 130 Cal. App. 4th 488, 494 [“we are in as good a
position as, and perhaps in a better position than, the trial court to decide” an issue that
turns on the import of our earlier published opinion].) Accordingly, we conclude the
interpretation of the writ should be treated as a question of law subject to our independent
review and ARB’s interpretation should be given no deference. In short, the abuse of
discretion standard of review does not allow ARB to misconstrue the directions given by
this court in Poet I.




                                              10.
       B.     The CEQA Violation Relating to NOx Emissions
       The California Global Warming Solutions Act of 2006 charged ARB with
regulating the sources of emissions of greenhouse gases. To reduce greenhouse gas
emissions from the fuel used for transportation, ARB adopted a number of regulations,
including the LCFS regulations. Diesel fuel was one of the transportation fuels addressed
by the original LCFS regulations. ARB thought it could reduce the greenhouse gas
emissions of diesel fuel by promoting the use of biodiesel, either as a substitute for, or
blended with, petroleum-based diesel fuel. (Poet I, supra, 218 Cal.App.4th at p. 731.)
Consequently, the original LCFS regulations attempted to encourage the production and
use of biodiesel.
       The environmental disclosure document7 generated by ARB in connection with
proposing and adopting the original LCFS regulations violated CEQA by impermissibly
deferring (1) the analysis of potential increases in the emission of NOx resulting from
increased biodiesel use and (2) the analysis and formulation of mitigation measures for
any significant increases in emissions. (Poet I, supra, 218 Cal.App.4th at pp. 698-699,
731-741.) These delays were not, standing alone, violations of CEQA. However, when
the original LCFS regulations went into effect before the deferred analysis was
completed, CEQA was violated. Without an analysis of NOx emissions and a
determination of whether the emissions created a significant environmental effect (by
itself or cumulatively),8 the implementation of the original LCFS regulations created the
possibility that unmitigated adverse environmental consequences were occurring.

7     Most of the environmental disclosures and discussion were included in the draft
Environmental Analysis attached to the Initial Statement of Reasons (ISOR) published on
March 5, 2009. The ISOR and draft Environmental Analysis are comparable to a draft
environmental impact report (EIR). (See Poet I, supra, 218 Cal.App.4th at pp. 701, 710.)
Similarly, the December 2009 Final Statement of Reasons and the final Environmental
Analysis are comparable to a final EIR. (Id. at p. 733.)
8      Unless the context requires otherwise, subsequent references in this opinion to the
significance of an effect on the environment include significance based on the three

                                             11.
       ARB’s 2009 draft environmental disclosure document did not ignore the question
of “whether the substitution of biodiesel for petroleum-based diesel would increase
emissions of NOx.” (Poet I, supra, 218 Cal.App.4th at p. 704.) Instead, ARB
sidestepped and never reached the question of whether any increase would constitute a
“‘significant effect on the environment.’” (§ 21083, subd. (b).) “ARB’s staff assumed
that there would be no increase in the NOx emissions based on the position that, after
conducting a test program for biodiesel, ARB would institute regulations setting fuel
specifications for biodiesel that would ensure NOx emissions did not increase.” (Poet I,
supra, at pp. 704-705, italics added.)
       The public response to ARB’s release of the draft environmental disclosure
document included comments challenging the assumption that promoting the use of
biodiesel would not increase NOx emissions. (Poet I, supra, 218 Cal.App.4th at p. 705.)
“In response to these comments, ARB reiterated its position that it would ‘ensure that
biodiesel fuel use does not increase NOx emissions significantly by promulgating a new
motor vehicle fuel specification for biodiesel.’” (Ibid.)
       ARB’s assurance was an empty promise. The LCFS regulations were put into
effect without any specifications for biodiesel sold in California. In April 2009, the
Board9 attempted to have the specifications ready in time by passing a resolution
directing motor vehicle fuel specifications be proposed by December 2009. (Poet I,
supra, 218 Cal.App.4th at pp. 705, 733 [Resolution 09-31].) As the complexities of

conditions listed in section 21083, subdivision (b). Thus, the references to whether an
increase in NOx emissions is significant includes whether the incremental increase
attributable to the project is “cumulatively considerable” for purposes of section 21083,
subdivision (b)(2). (See Guidelines, §§ 15130 [discussion of cumulative impacts], 15355
[definition of cumulative impacts].)
9      For purposes of this opinion, “Board” refers to the group of individuals acting in
that group’s capacity as the governing entity of ARB. Under this narrow definition,
Board is not synonymous with ARB, a public agency. (See Poet I, supra, 218
Cal.App.4th at p. 705, fn. 12.)


                                            12.
creating specifications that reduced biodiesel’s emissions unfolded and it became clear
that deadline could not be met, ARB stated that the adoption of fuel specifications for
biodiesel was “‘now tentatively scheduled for 2010.’” (Id. at p. 734.) This revised
schedule was not met. A biodiesel emissions study was conducted and the report from
that study was not issued until October 2011. (Ibid.) By June 2013 (shortly before our
decision in Poet I), no regulation containing fuel specifications for biodiesel had been
adopted. (Ibid.) Consequently, at that time, the LCFS regulations had been in effect
since January 2010 (1) without the completion of the CEQA-required analysis of whether
increased biodiesel use would increase NOx emissions and (2) without any fuel
specification regulations to mitigate increases in NOx emissions that otherwise might
occur from increased use of biodiesel.
       C.     The Disposition from Poet I
       Our decision in Poet I dealt with the foregoing CEQA violation involving NOx
emissions from biodiesel and with other CEQA violations. It (1) reversed the judgment
denying plaintiffs’ writ petition; (2) remanded the matter for further proceedings; (3)
directed to trial court to grant plaintiffs’ petition and issue a writ of mandate; and (4)
specified terms to be included in the writ of mandate. (Poet I, supra, 218 Cal.App.4th at
p. 766.) The terms in the writ required ARB to set aside its approval of the LCFS
regulations.10 (Ibid.) In addition, ARB was required to select a single decision maker to
complete the project’s environmental review before reapproving the LCFS regulations or
approving a modified version of the regulations. (Id. at pp. 765, 767.) The third
numbered paragraph in the disposition compelled ARB to:

       “Address whether the project will have a significant adverse effect on the
       environment as a result of increased NOx emissions, make findings
       (supported by substantial evidence) regarding the potential adverse

10     Setting aside an approval is different from setting aside (i.e., suspending or
invalidating) the regulations.


                                              13.
      environmental effect of increased NOx emissions, and adopt mitigation
      measures in the event the environmental effects are found to be
      significant.” (Id. at p. 767.)
      This language was tracked in paragraph 3 of the trial court’s February 2014 writ
(paragraph 3), which stated:

      “ARB shall address whether the project will have a significant adverse
      effect on the environment as a result of increased NOx emissions, make
      findings (supported by substantial evidence) regarding the potential adverse
      environmental effect of increased NOx emissions, and adopt mitigation
      measures in the event the environmental effects are found to be
      significant.”
      Whether ARB complied with the paragraph 3 and what appellate relief is
appropriate if ARB did not comply are the two main issues in the appeal.
      D.     ARB’s Actions to Comply with Writ
             1.     ARB’s Modified Regulations
      ARB’s attempts to comply with the February 2014 writ (which included preparing
a revised analysis of NOx emissions from biodiesel) preceded its approval of a modified
version of the LCFS regulations, rather than a reapproval of the original version without
changes. The possibility of modification was recognized in Poet I, where we stated that
ARB might exercise its discretion on remand by “reapproving the LCFS regulations or a
modified version of those regulations.” (Poet I, supra, 218 Cal.App.4th at p. 765.)
Before our decision in Poet I was filed, ARB was holding public workshops to discuss
regulatory changes and amendments to the LCFS regulations.
      From 2013 through September 2015, ARB’s staff held five overarching
workshops to discuss the LCFS regulations as a whole and 16 topic-specific workshops
to discuss proposed revisions. On December 30, 2014, an initial statement of reasons
was released to the public in support of ARB’s staff’s proposal to readopt the LCFS
regulations. Attached as an appendix was a draft Environmental Analysis of (1) the
proposed LCFS regulations and (2) newly proposed regulations addressing alternative



                                           14.
diesel fuels (ADF).11 After a 45-day comment period and a public hearing in February
2015, the Board directed modifications be made to the proposed regulations. After
another comment period, the Board held a public hearing on September 24, 2015, and
continued its consideration of the proposed LCFS and ADF regulations until the next day.
       On September 25, 2015, the Board adopted resolutions that finalized its
rulemaking determinations. The Board certified the final Environmental Analysis for the
proposed LCFS regulations and ADF regulations, stating it met the requirements of
CEQA. Based on the final Environmental Analysis (which is described in the next
section of this opinion), the Board adopted (1) a set of findings and statement of
overriding considerations and (2) the modified version of the LCFS regulations referred
to in this opinion as the “2015 LCFS regulations.” (See fn. 4, ante.) The findings
addressed NOx emissions by stating: “The E[nvironmental Analysis] found that while
use of biodiesel can increase NOx emissions in some engines, depending in part on
feedstock and blend level, total NOx emissions from biodiesel will decline from the 2014
baseline level under the proposed LCFS and ADF. Therefore, the Board finds that the
use of biodiesel consistent with the proposed ADF will not result in a significant adverse
impact to air quality.”
       The 2015 LCFS regulations took effect on January 1, 2016. They are set forth in
sections 95480 through 95497 of title 17 of the California Code of Regulations.
              2.     Final Environmental Analysis
       ARB’s final Environmental Analysis stated that “adoption of the proposed LCFS
and ADF regulations would be anticipated to result in changes from the 2014 baseline



11     The ADF regulations are set forth in sections 2293 through 2293.9 of title 13 of
the California Code of Regulations and their purpose is “to establish a comprehensive,
multi-stage process governing the commercialization of alternative diesel fuels (ADF) in
California.” (Cal. Code of Regs., tit. 13, § 2293; see pt. II.F.3, post.)


                                            15.
emissions level for several criteria air pollutants (e.g., emissions from the additional use
of biodiesel and renewable diesel fuels).”12
The final Environmental Analysis also stated:

       “Biodiesel and renewable diesel fuels have been found to reduce
       [particulate matter] emissions relative to conventional diesel. Renewable
       diesel has been found to decrease NOx relative to conventional diesel;
       however, biodiesel has been found to increase NOx emissions in some
       cases, depending on feedstock and type of engine [] used.”
       The final Environmental Analysis described the 2014 baseline conditions by
stating approximately 65 million gallons of biodiesel and 114 million gallons of
renewable diesel were consumed in California in 2014.13 Next, it compared emissions
from the combination of these diesel fuels with emissions from conventional diesel fuel
to produce an estimate of what the emissions would have been if only conventional diesel
fuel had been used. This comparison led ARB to conclude the use of the foregoing
volumes of biodiesel and renewable diesel (taking into account the use of new technology
diesel engines) increased NOx emissions of about 1.2 tons per day and decreased
particulate matter (PM) about 0.8 tons per day. These figures do not describe the changes
in emissions of NOx and PM caused by the version of the LCFS regulations in effect in
2014, because the final Environmental Analysis did not take the additional analytical step


12     Federal regulations define a “[c]riteria pollutant” as “a pollutant for which the
Administrator [of the Environmental Protection Agency] has promulgated a national
ambient air quality standard pursuant to 42 U.S.C. 7409 (i.e., ozone, lead, sulfur dioxide,
particulate matter, carbon monoxide, nitrogen dioxide).” (40 C.F.R. § 52.31(b)(4).)
Nitrogen dioxide is one form of NOx.
13     “In 2008, approximately 4.2 billion gallons of diesel fuel were consumed in
California, while the state’s total commercial biodiesel production capacity was
approximately 35 million gallons per year.” (Poet I, supra, 218 Cal.App.4th at pp. 731-
732.) The final Environmental Analysis updated the information about production
capacity by stating: “In 2013, nine biodiesel producers had an annual capacity of 61
million gallons.” Thus, in a span of five years, biodiesel production capacity increased
about 75 percent.


                                               16.
of separating the increases in biodiesel and renewable diesel usage caused by the LCFS
regulations from the increases in usage caused by other factors, such as the incentives
created by federal regulations for fuel standards and federal tax incentives. In other
words, the emission comparison made was between (1) an estimate of the emissions of all
diesel fuel and its substitutes used in 2014 and (2) a hypothetical emissions profile that
would have been generated if conventional diesel had replaced all of the biodiesel and
renewable diesel fuel used in 2014.
       The final Environmental Analysis’s reference to biodiesel’s “feedstock” as a factor
affecting NOx emissions might encompass both the source of the organic matter (e.g.,
soybean, cottonseed, tallow, restaurant grease) used to produce the biodiesel and the rate
at which the biodiesel is blended with conventional diesel. (See Poet I, supra, 218
Cal.App.4th at pp. 732-733.) A blend of 5 percent biodiesel and 95 percent conventional
diesel fuel (B5) is the most common blend level in California. Blends of 20 percent or
less of biodiesel (B20) generally can be used without engine modifications. Biodiesel, by
itself, usually is considered a blendstock rather than a fuel blend, although it can be used
in some engines built after 1994, provided certain engine parts such a gaskets and hoses
are made from biodiesel-compatible materials.
       The final Environmental Analysis stated that if the proposed ADF and LCFS
regulations were adopted in 2015, ARB’s staff predicted future decreases in total NOx
emissions from biodiesel and renewable diesel. Table 4-1 in the final Environmental
Analysis set forth the projected changes in statewide NOx emissions for each year from
2014 through 2022. These projected changes were attributed to the total use of biodiesel
and renewable diesel, not the incremental increase in use of these fuels caused by the
ADF and LCFS regulations. Using 2014 as a baseline, the projected changes in net NOx
emissions ranged from a reduction of 0.1 tons per day in 2015 to a reduction of 1.3 tons
per day in 2022. Based on the progressively declining emissions of NOx and the
projected reductions in other criteria pollutants, the final Environmental Analysis

                                             17.
concluded the long-term impacts on air quality would be beneficial—that is, the
regulations would not have an adverse environmental impact. We note that the final
Environmental Analysis did not attempt to allocate the increased usage of biodiesel and
renewable diesel between (1) the ADF and LCFS regulations and (2) other causes. Such
an allocation was not made because ARB determined that the projected increased use of
these fuels, whatever the cause, reduced air pollutants, including NOx. This reduction
led to the conclusion that the environmental impact was not adverse.
       The final Environmental Analysis attempted to justify its use of the 2014 baseline
for analyzing NOx emissions by discussing the possibility of comparing project NOx
emissions to conditions existing in 2009—the year ARB prepared and adopted the
original LCFS regulations. The final Environmental Analysis stated:

       “In the interest of public disclosure, ARB staff examined the current and
       expected future emissions of NOx from biodiesel relative to the NOx
       emissions from biodiesel that were occurring prior to the adoption of the
       original LCFS (2009). In 2009, there were few [new technology diesel
       engines], no renewable diesel, and little biodiesel in California, so the NOx
       emissions from biodiesel were minimal. Staff re-evaluated the 2009 data
       and determined that NOx emissions were approximately 0.3 [tons per day]
       greater than reported in the Draft ISOR and E[nvironmental Analysis].
       However, since 2009, NOx emissions from biodiesel have increased with
       the increased use of biodiesel resulting from multiple incentives related to
       biodiesel since 2009. Thus, it is unclear and impossible to determine what
       portion of the increase in use is attributable to the original LCFS.”
       (Underlining omitted.)
       This discussion continued with a description of the incentives created by federal
regulations for fuel standards and federal tax incentives. The final Environmental
Analysis stated the view of ARB’s staff that the economic incentives in the federal
measures were more instrumental than the LCFS regulations in bringing biodiesel to
California post-2009. The final Environmental Analysis stated California’s proportionate
share of the national supply of fuel was approximately 11 percent and noted California
did not use its proportionate share of the nation’s biodiesel, but used more that its


                                             18.
proportionate share of renewable diesel. Because renewable diesel has lower NOx
emissions, California’s emission of NOx is less than if it used its proportionate share of
biodiesel and renewable diesel. The final Environmental Analysis concluded that the
increased use of renewable diesel, combined with increased new technology diesel engine
adoption, “will cause the biodiesel-related NOx emissions in California to continue to
decrease and ultimately return to 2009 levels by 2023.”14 In view of the other factors
promoting alternative fuels, the final Environmental Analysis also concluded “it is
certainly possible that biodiesel use in California would continue at or near existing
levels—or even increase—in the absence of an LCFS regulation.”
              3.     Comments and ARB’s Responses
       Another place where NOx emissions were addressed is the public comments to the
draft Environmental Analysis and ARB’s responses. Those comments included a
challenge to ARB’s use of a 2014 baseline to analyze the impacts of the 2015 LCFS
regulations. One comment asserted an earlier baseline should have been used and an
assessment made of the environmental changes between the adoption of the original
LCFS regulations and the adoption of the 2015 LCFS regulations. ARB’s response to the
comment stated that an environmental baseline predating the beginning of the 2015
administrative proceedings (1) would be misleading, (2) was not required by law, and (3)
was not required by Poet I. ARB’s response stated it did not agree that an earlier
“baseline would yield meaningful information for environmental analysis.”
       Another comment interpreted the information provided in the draft Environmental
Analysis to mean the readoption of the LCFS regulations would result in additional NOx
emissions of 1.29 tons per day. ARB’s response explained that the figure of 1.29 tons per
day for 2015 appearing in its disclosure documents represented the NOx emissions


14    The reference to “biodiesel-related NOx emissions” probably was meant to cover
the NOx emissions from both biodiesel and renewable diesel, not just biodiesel.


                                            19.
attributable to the use of biodiesel blends. The figure was higher than the NOx emissions
that would have occurred if only conventional diesel was used to fulfill diesel fuel
demand in California. As biodiesel was already used in 2015 to fulfill California’s diesel
fuel demand, ARB’s response stated:

       “[T]he emissions the commenter refers to are already occurring as part of
       the current conditions. [¶] Thus, the 2014 and 2015 NOx emissions (1.35
       [tons per day] in 2014 and 1.29 [tons per day] in 2015) associated with
       biodiesel use are not NOx increases resulting from the implementation of
       the proposed regulation starting in 2016, but are estimated emissions
       associated with current conditions. For purposes of the E[nvironmental
       Analysis], ARB analyzed impacts against 2014 conditions, the time when
       the environmental analysis began. ARB staff’s analysis of NOx emissions
       from 2014 through 2023 (displayed in Table B-1), shows that NOx
       emissions would decrease over time with the implementation of the
       regulatory proposal.”
       In other words, the 1.29 tons per day of NOx emissions referred to in the comment
were not incremental NOx emissions caused in 2015 by the LCFS regulations operating
at that time. When the total of 1.29 tons per day was compared to the 1.35 tons per day
from 2014, it showed NOx emissions were decreasing.
       Another comment raised the subject of cumulative impacts. (See § 21083, subd.
(b)(2); Guidelines, §§ 15130 [discussion of cumulative impacts], 15355 [definition of
cumulative impact].) ARB’s response stated the implementation of the proposed ADF
regulations would mitigate any potentially significant NOx emission impacts resulting
from increased use of biodiesel associated with the proposed LCFS regulations. Based
on this mitigation, the response concluded the “adoption of the proposed LCFS and ADF
Regulations would not result in a cumulatively considerable contribution to a significant
adverse [impacts] to long-term air quality.” (Underlining omitted.)




                                            20.
        The public’s comments and ARB’s responses to the comments were appended to
the environmental analysis and were considered by the Board at its hearings in September
2015.
               4.     ARB’s Return to the Writ
        In November 2015, ARB filed its return to the February 2014 writ together with
the final Environmental Analysis, ARB’s responses to comments, and other supporting
documents. The return explained ARB’s attempt to comply with paragraph 3 by stating
“[t]he Board addressed whether the project (the proposed LCFS and Alternative Diesel
Fuel (‘ADF’) regulations) will have a significant adverse effect on the environment as a
result of increased NOx emission.” The return then set forth findings about NOx
emissions caused by short-term construction projects for new or modified facilities built
to satisfy the fuel demands incentivized by ARB’s regulations. The return next addressed
the emissions caused by using biodiesel, stating ARB found:

               “[1] that use of biodiesel can increase NOx emissions in some
        engines, depending in part on feedstock and blend level;

              “[2] that total NOx emissions from biodiesel will decline from the
        2014 baseline level under the proposed LCFS and ADF regulations; and

               “[3] that the use of biodiesel consistent with the proposed
        regulations will not result in a significant adverse impact to air quality.

        “(Exhibit C at pp. 4-5, 14; see also Exhibit A at p. 4 [adopting findings].)
        Overall, ARB found that the LCFS and ADF regulations and the
        compliance responses to those regulations would result in long-term
        beneficial impacts to air quality through reductions in criteria pollutants
        (which include NOx emissions). (Exh. C at p. 1.) These findings are
        supported by substantial evidence. (E.g, Exhibit D at p. 30-31, 56-63, 127-
        130 [excerpts of EA]; Exhibit E [ADF ISOR Appendix B].) This satisfies
        paragraph 3 of the peremptory writ.”
        Plaintiffs objected to ARB’s return, contending ARB had not complied with
paragraph 3. Plaintiffs argued ARB had failed to consider the original LCFS regulations,
which were part of the project. Plaintiffs also challenged ARB’s use of a 2014 baseline,


                                              21.
arguing the later baseline (1) allowed ARB to avoid acknowledging the past (i.e., 2010-
2015) increases in NOx emissions caused by the original LCFS regulations and (2)
skewed the analysis of the impact of future NOx emissions by comparing predicted future
emissions to a baseline made higher by the NOx emissions caused by the original LCFS
regulations, which became effective in January 2010. Plaintiffs contended ARB’s
approach violated paragraph 3 and CEQA by breaking the project into pieces and
pretending the effect of the first piece (i.e., the original LCFS regulations) was not an
environmental impact attributable to the project as a whole.
       ARB’s response contended plaintiffs’ arguments about the “project” and the
correct baseline misinterpret paragraph 3. In ARB’s view, paragraph 3 covered only
future emissions. Based on this interpretation, ARB contended its adoption of the new
2015 LCFS regulations and new ADF regulations was a lawful exercise of its
discretionary authority.
              5.     Trial Court’s Order Discharging the Writ
       On January 5, 2016, the trial court filed an order without holding a hearing. The
order (1) stated the court had read and considered plaintiffs’ objections and ARB’s
response and (2) found ARB had demonstrated satisfactory compliance with the February
2014 writ. Based on this finding, the court ordered the writ discharged.
       E.     The Scope of Paragraph 3 and the Meaning of “Project”
              1.     Parties’ Interpretations of “Project”
       Plaintiffs contend the term “project” used in paragraph 3 includes the whole of an
action and, as applied in this case, the whole of the action encompasses both the original
LCFS regulations and the 2015 LCFS regulations. In contrast, ARB contends “project”
is a reference to the proposed LCFS regulations mentioned in other paragraphs of our
disposition and the February 2014 writ, which ARB interprets to mean any new LCFS
regulations that ARB might have considered on remand.



                                             22.
              2.     Project Means the Whole of an Action
       We used the word “project” in our disposition because of its breadth and its role in
defining the scope of CEQA. We used “project” in the same sense it is used in CEQA,
the Guidelines and our many published CEQA decisions.
       CEQA defines “‘[p]roject’” to mean “an activity which may cause either a direct
physical change in the environment, or a reasonably foreseeable indirect physical change
in the environment, and which is [¶] ... directly undertaken by any public agency.” (§
21065, subd. (a), italics added.) The term “activity” plays on important role in the
definition of “project”—a role reflected in the statement that “‘“project” refers to the
underlying activity which may be subject to approval’” and not the approval of that
activity. (California Unions for Reliable Energy v. Mojave Desert Air Quality
Management Dist. (2009) 178 Cal. App. 4th 1225, 1238 (CURE); see Guidelines, § 15378,
subd. (c).)
       The terms “activity” and “activities” appear throughout CEQA and the Guidelines,
but they are not defined. The Guidelines’ definition of “[p]roject,” however, substitutes
the phrase “the whole of an action” for the statutory phrase “[a]n activity.” (Guidelines,
§ 15378, subd. (a).) Thus, courts routinely state the term “project” means the whole of an
action. (E.g. North Coast Rivers Alliance v. Westlands Water Dist. (2014) 227
Cal. App. 4th 832, 858; San Joaquin Raptor/Wildlife Rescue Center v. County of
Stanislaus (1994) 27 Cal. App. 4th 713, 730.)
       The broad interpretation of “project” to encompass “the whole of an action”
(Guidelines, § 15378, subd. (a)) is designed to provide the fullest possible protection of
the environment within the reasonable scope of CEQA’s statutory language. (Tuolumne
County Citizens for Responsible Growth, Inc. v. City of Sonora (2007) 155 Cal. App. 4th
1214, 1222 (Tuolumne CCRG); Friends of the Sierra Railroad v. Tuolumne Park &
Recreation Dist. (2007) 147 Cal. App. 4th 643, 653 [“CEQA’s conception of a project is
broad”]; Guidelines, § 15003, subd. (f).) This broad interpretation ensures CEQA’s


                                             23.
requirements are not avoided by chopping a proposed activity into bite-sized pieces
which, when taken individually, may have no significant adverse effect on the
environment. (Tuolumne CCRG, supra, at p. 1223.)
                3.     Projects Involving Legislative Action
         Guidelines section 15378, subdivision (a)(1) provides examples of “activity
directly undertaken by any public agency.” The examples include building physical
structures, such as “public works construction and … improvements to existing public
structures.” (Ibid.) Direct agency “activity” also includes “enactment and amendment of
zoning ordinances, and the adoption and amendment of local General Plans.” (Ibid.)
These latter examples support the conclusion that the term “activity” includes a state
agency’s enactment of regulations. (See CURE, supra, 178 Cal.App.4th at p. 1240 [the
adoption of a rule or regulation can be a project subject to CEQA]; Plastic Pipe &
Fittings Assn. v. California Building Standards Com. (2004) 124 Cal. App. 4th 1390,
1412.)
         In Poet I, there was no dispute that the adoption of the original LCFS regulations
was a “project” for purposes of CEQA. More precisely, the “activity” constituting the
“project” was ARB’s action in enacting the regulations plus its actions in implementing
of the regulations (which includes enforcement activity). The concept of “activity” is not
central to the parties’ dispute over what paragraph 3 meant when it used the term
“project.” Instead, that dispute can be phrased as what constitutes “the whole of [ARB’s]
action.” (Guidelines, § 15378, subd. (a).)
                4.     Legal Test for Determining Which Acts Are Part of the Whole
         Answering the question about what constitutes the whole of ARB’s action
involves two steps. The first step identifies the legal test for determining the acts or
activities that constitute the whole CEQA project. The second step applies that test to the
facts of this case.



                                             24.
       We discussed the scope of the activity constituting a project in Tuolumne CCRG,
supra, 155 Cal.App.4th at pages 1222 through 1227, and the appropriate legal test for
determining which acts to include in, or exclude from, the project. Tuolumne CCRG
involved physical structures—a proposed road realignment and a proposed Lowe’s home
improvement center—that would become part of the physical environment, rather than
the adoption of an ordinance or regulation. Despite the differences between physical
construction projects and legislative action, we conclude the same test applies when
determining what constitutes the whole of the action. In Tuolumne CCRG, the test we
adopted and applied was whether the acts in question were “‘related to each other.’”
(Tuolumne CCRG, supra, 155 Cal.App.4th at p. 1225, quoting Plan for Arcadia, Inc. v.
City Council of Arcadia (1974) 42 Cal. App. 3d 712, 726.)
       We described the reach of this test by stating there are different ways actions can
be related to (i.e., connected with) each other. (Tuolumne CCRG, supra, 155 Cal.App.4th
at pp. 1226-1227.) For instance, the two actions could be “related in (1) time, (2)
physical location and (3) the entity undertaking the action.” (Id. at p. 1227.) We also
examined how closely related the acts were to the overall objective of the project, stating:
“The relationship between the particular act and the remainder of the project is
sufficiently close when the proposed physical act is among the ‘various steps which taken
together obtain an objective.’ (Robie et al., Cal. Civil Practice–Environmental Litigation
(2007) § 8.7.)” (Tuolumne CCRG, supra, at p. 1226.)15




15     Another way to phrase the question of whether a particular act is a step taken
towards the achievement of the proponent’s objective is to ask “whether the act is part of
a coordinated endeavor.” (Tuolumne CCRG, supra, 155 Cal.App.4th at p. 1228, citing
Association for a Cleaner Environment v. Yosemite Community College Dist. (2004) 116
Cal. App. 4th 629, 639 [series of acts all part of single, coordinated endeavor] (ACE).)


                                            25.
       In Tuolumne CCRG, the city had conditioned the opening of the home
improvement center on the completion of the road realignment. (Tuolumne CCRG,
supra, 155 Cal.App.4th at p. 1227.) Thus, the realignment was a necessary step to the
achievement of Lowe’s objective of opening a new store. Based on “the various
connections between the road realignment and the proposed home improvement center,”
we concluded they were “related acts that constitute a single CEQA project.” (Ibid.)
              5.     Application of the Test to This Case
       Application of the “‘related to each other’” test adopted in Tuolumne CCRG to the
original LCFS regulations, the 2015 LCFS regulations, and the ADF regulations is not
difficult. They clearly are related to one another and that relationship is extremely close.
They share the same overall objective of reducing greenhouse gases. They were adopted
by the same entity, ARB, for the purpose of achieving that objective. The regulations
cover activity in the same geographical area—California. They address the same subject
matter—the chemical composition of transportation fuels and the chemical makeup of the
emissions created by burning those fuels. The temporal connection also is close, as is
demonstrated by the fact the 2015 LCFS regulations replaced the original LCFS
regulations, making them sequential.
       Therefore, we conclude that for purposes of CEQA the activities associated with
the original LCFS regulations, the 2015 LCFS regulations, and the ADF regulations
constitute a single project under the circumstances of this case. Stated another way, they
constitute an “activity directly undertaken by [a] public agency” (§ 21065, subd. (a)) and
are “part of a single, coordinated endeavor.” (ACE, supra, 116 Cal.App.4th at p. 639.) It
follows that those same activities are the “project” referred to in paragraph 3 of the writ.
              6.     Fulfilling the Writ’s Purpose
       As we stated under the heading labeled “Corrective Action,” “[s]ubdivision (a)(3)
of section 21168.9 authorizes this court to ‘mandate that the public agency take specific



                                             26.
action as may be necessary to bring the determination, finding, or decision into
compliance with [CEQA].’” (Poet I, supra, 218 Cal.App.4th at p. 764.) Thus, paragraph
3 was the mandate for specific action necessary to bring ARB’s decision to adopt the
LCFS regulations into compliance with CEQA. Thus, interpreting the term “project” in
paragraph 3 to include the original LCFS regulations, the 2015 LCFS regulations, and the
ADF regulations is necessary to accomplish the purposes of the February 2014 writ.
       A simple way to conceptualize the goal of the writ is to consider the information
that would have been provided if ARB had complied with CEQA in the first place.
ARB’s failure to comply with CEQA meant ARB’s first set of environmental disclosure
documents failed to provide all of the information required by CEQA. Paragraph 3
sought to remedy that informational deficit by directing ARB to provide the missing
information. From an informational prospective, the ARB’s remedial actions should
have placed the public and decision makers in the same positions they would have
occupied if the first set of environmental disclosure documents had satisfied CEQA.
       CEQAs’ purpose in requiring an environmental disclosure document is “to inform
decision makers and the public of any significant adverse effects a project is likely to
have on the physical environment.” (Neighbors for Smart Rail v. Exposition Metro Line
Construction Authority (2013) 57 Cal. 4th 439, 447 (Neighbors for Smart Rail).) The
benefits of informed decision makers are obvious and need not be described here. The
benefits of an informed public was explained over 40 years ago by this court:

       “Only by requiring the [public agency] to fully comply with the letter of the
       law can a subversion of the important public purposes of CEQA be
       avoided, and only by this process will the public be able to determine the
       environmental and economic values of their elected and appointed officials,
       thus allowing for appropriate action come election day should a majority of
       the voters disagree.” (People v. County of Kern (1974) 39 Cal. App. 3d 830,
       842; Guidelines, § 15003, subd. (e).)
       Here, voters will not be informed of the environmental values of ARB and the
Board if they are not informed about all of the project’s impacts, including the impacts of


                                            27.
the original LCFS regulations. In particular, the public is entitled to know that ARB and
the Board were willing to accept the risk of higher levels of NOx emissions, with the
attendant increase in smog and human health impacts, in exchange for lower overall
emissions of greenhouse gases to combat global warming. This information, which
provides insights into ARB’s environmental values, was omitted from ARB’s earlier
environmental disclosure document and this deficiency must be corrected if the purpose
of CEQA and the February 2014 writ is to be fulfilled.
       Here, ARB has made no realistic attempt to show its narrow interpretation of the
term “project” serves the purposes of CEQA and the writ. For instance, ARB makes no
attempt to carefully identify the informational deficit in its earlier environmental
disclosure document and then show that deficit was put right.
       To summarize, interpreting paragraph 3’s use of the term “project” to include the
original LCFS regulations, the 2015 LCFS regulations, and the ADF regulations (1)
addresses the CEQA defects that paragraph 3 was designed to correct, (2) implements the
intention of this court, and (3) is how “project” would be interpreted by an objectively
reasonable attorney familiar with CEQA, the Guidelines, published CEQA decisions
discussing the term “project,” and the CEQA violation to be remedied.
       F.     Baseline
              1.     Parties’ Contentions
       Plaintiffs contend that the 2014 baseline for NOx emissions adopted by ARB in its
analysis of the project’s impact was a “regulatory sleight of hand [that] conceals the fact
that California will continue to experience increased NOx emissions caused by the
original LCFS regulation until at least 2021.”16 In response, ARB supports its use of the

16      This argument is based in part on the final Environmental Analysis’s prediction
that biodiesel-related NOx emissions in California ultimately will decrease to 2009 levels
by 2023, which logically implies that NOx emissions from biodiesel in each year before
2023 will be greater than the NOx emissions from biodiesel in 2009. Thus, plaintiffs’
statement about increased NOx emissions is accurate. However, their statement that the

                                             28.
2014 baselines by noting the absence of any reference in the writ to baseline
requirements. ARB relies on its interpretation of the term “project” and Guidelines
section 15125, subdivision (a), which states conditions existing at the time the
environmental analysis is commenced normally constitute the baseline conditions used to
determine whether an impact is significant.
       The dispute over the appropriate baseline cannot be resolved without the proper
application of the term “project” to the facts of this case. When the whole of a project is
properly identified, then the conditions defining the project’s baseline can be determined.
Here, ARB’s interpretation of “project” was too narrow and, consequently, it chose the
wrong year as the conditions establishing the baseline for NOx emissions.
              2.     Principles of Law Governing Baseline Selection
       Our Supreme Court has recognized that to achieve CEQA’s goal of informing
decision makers and the public of any significant environmental effects a project is likely
to have, the environmental disclosure document (such as an EIR) “must delineate
environmental conditions prevailing absent the project, defining a baseline against which
predicted effects can be described and quantified.” (Neighbors for Smart Rail, supra, 57
Cal.4th at p. 447.) Thus, the concept of a baseline is a key component in identifying and
quantifying a project’s environmental effects. CEQA does not use or define the term
“baseline,” but Guidelines section 15125, subdivision (a) provides in part:

       “An EIR must include a description of the physical environmental
       conditions in the vicinity of the project, as they exist at the time the notice
       of preparation is published, or if no notice of preparation is published, at
       the time environmental analysis is commenced, from both a local and
       regional perspective. This environmental setting will normally constitute



increases are caused by the original LCFS regulations is not accurate because it goes
beyond facts and findings in the record. Specifically, ARB has yet to resolve the
causation questions and how much of each year’s increased NOx emissions was or will
be caused by the project, rather than other factors.


                                              29.
       the baseline physical conditions by which a lead agency determines
       whether an impact is significant.” (Italics added.)
       In Communities for a Better Environment v. South Coast Air Quality Management
Dist. (2010) 48 Cal. 4th 310, the court relied on this provision and case law “for the
principle that the baseline for an agency’s primary environmental analysis under CEQA
must ordinarily be the actually existing physical conditions rather than hypothetical
conditions that could have existed under applicable permits and regulations.” (Neighbors
for Smart Rail, supra, 57 Cal.4th at p. 448, citing Communities for a Better Environment,
supra, at pp. 320-322.) The court addressed the problem of defining an existing
conditions baseline in circumstances where the existing conditions themselves change or
fluctuate over time. (Communities for a Better Environment, supra, at pp. 327-328.) The
court resolved this problem by concluding a single, uniform rule for determining existing
conditions was not appropriate. (Id. at p. 328.) Instead, the court interpreted CEQA and
the Guidelines as giving the agency “the discretion to decide, in the first instance, exactly
how the existing physical conditions without the project can most realistically be
measured.” (Ibid.) Thus, the court held the agency’s discretion “relate[s] to the choice of
a measurement technique for existing conditions, not the choice between an existing
conditions baseline and one employing solely conditions projected to prevail in the
distant future.” (Neighbors for Smart Rail, supra, at p. 449, describing Communities for
a Better Environment.)
       Neighbors for Smart Rail, supra, 57 Cal. 4th 439, is more pertinent to the baseline
issues raised in this appeal. In that case, the Supreme Court extended its discussion of
baselines to following question: “Is it ever appropriate for an EIR’s significant impacts
analysis to use conditions predicted to prevail in the more distant future, well beyond the
date the project is expected to begin operation, to the exclusion of an existing conditions
baseline?” (Id. at p. 453.) The court first concluded agencies had such discretion,
observing that the norm was an existing conditions baseline and a departure from the



                                             30.
norm is permitted if it “promotes public participation and more informed decisionmaking
by providing a more accurate picture of a proposed project’s likely impacts.” (Ibid.) The
court next concluded that when an agency chooses to forgo the existing conditions
analysis and evaluate only the impacts on future conditions, it must provide a justification
for that choice. (Id. at p. 454.)
       In summary, the Guidelines and foregoing cases set forth two main principles
relevant to this appeal. First, an existing conditions baseline is ordinarily used in
analyzing a project’s environmental impacts. Second, a lead agency has the discretion to
choose to evaluate the impacts on future conditions, so long as it provides an adequate
justification for omitting an existing conditions analysis. These principles serve CEQA’s
informational purpose by insisting the “CEQA analysis employ a realistic baseline that
will give the public and decision makers the most accurate picture practically possible of
the project’s likely impacts.” (Neighbors for Smart Rail, supra, 57 Cal.4th at p. 449.)
              3.      Application of Principles
       The project in this case includes the original LCFS regulations. Thus, the normal
baseline would be the physical conditions existing at the time the environmental analysis
of the original LCFS regulations commenced. (Guidelines, § 15125, subd. (a); Neighbors
for Smart Rail, supra, 57 Cal.4th at p. 455 [“Guidelines establish the default of an
existing conditions baseline”].) Exactly when ARB’s environmental analysis
commenced is not clear from the record. It probably occurred after January 2007, when
Governor Schwarzenegger directed ARB to determine if a LCFS could be adopted as a
discrete early action under the California Global Warming Solutions Act of 2006. (Poet
I, supra, 218 Cal.App.4th at p. 700.) It might have commenced in “August 2007[ when]
ARB began consulting with the public about a LCFS.” (Id. at p. 701.) Thus, the normal,
existing conditions baseline for NOx emissions might have described conditions existing




                                             31.
in August 2007 or, if a full calendar year was used to define the baseline conditions, the
NOx emissions from calendar year 2006.
       ARB used a 2014 baseline and thought such a baseline described existing
conditions because ARB misconstrued and misapplied the term “project.” The adoption
of the original LCFS regulations predates 2014 by several years and, therefore, the 2014
baseline does not describe the conditions existing when the environmental analysis of the
project commenced. Nevertheless, ARB’s use of a 2014 baseline contrary to the norm
established by Guidelines section 15125 might be allowed under the exception to that
section’s general requirement that an existing conditions baseline be used. In view of this
possibility, we consider whether ARB’s choice of a 2014 baseline fits within that
exception. An agency that deviates from the norm must provide an adequate justification
for omitting an existing conditions analysis. (Neighbors for Smart Rail, supra, 57 Cal.4th
at p. 454.) ARB could have justified its use of a 2014 baseline by demonstrating an
existing conditions “analysis would [have been] uninformative or misleading to decision
makers and the public.” (Id. at p. 453.) Restated from the opposite perspective, ARB
could have shown the 2014 baseline “promote[d] public participation and more informed
decisionmaking by providing a more accurate picture of a proposed project’s likely
impacts.” (Ibid.)
       ARB attempted to justify the use of a 2014 baseline in the paragraph of the final
Environmental Analysis that began: “In the interest of public disclosure, ARB staff
examined the current and expected future emissions of NOx from biodiesel relative to the
NOx emissions from biodiesel that were occurring prior to the adoption of the original
LCFS (2009).” The final Environmental Analysis proceeded to make three main points.
First, it stated that “[i]n 2009, … the NOx emissions from biodiesel were minimal.”
Second, it stated that “since 2009, NOx emissions from biodiesel have increased with the
increased use of biodiesel” and attributed the increased biodiesel use to “multiple
incentives.” This statement identifies the difficulty of determining causation—that is,

                                            32.
apportioning the increased use of biodiesel among the factors causing the increase.
Third, the final Environmental Analysis stated “it is unclear and impossible to determine
what portion of the increase in use is attributable to the original LCFS.” The final
Environmental Analysis then discussed the federal regulations promoting biodiesel use.
       ARB’s defense of the 2014 baseline also included its response to a comment
asserting the 2014 baseline was inappropriate. ARB stated it did not agree that an earlier
“baseline would yield meaningful information for environmental analysis.”
       As described below, we conclude ARB has not demonstrated its “CEQA analysis
employ[ed] a realistic baseline that [gave] the public and decision makers the most
accurate picture practically possible of the project’s likely impacts.” (Neighbors for
Smart Rail, supra, 57 Cal.4th at p. 449.) First, the assertion that NOx emissions from
biodiesel in 2009 were minimal suggests a 2009 baseline would have been small, a fact
that does not make its use uninformative or misleading. Second, the difficulty in sorting
out causation among various factors does not justify ARB’s avoidance of the question for
the period preceding the effective date of the 2015 LCFS regulations. ARB, as the lead
agency performing the environmental analysis, sits as the trier of fact and we are aware of
no rule of law that allows an agency to escape that responsibility simply because the
factual question is difficult. (See Madera Oversight Coalition, Inc. v. County of Madera
(2011) 199 Cal. App. 4th 48, 102, fn. 31 [public agency acts as the trier of fact].)
Moreover, ARB is not expected to provide an exact or perfect answer. (Guidelines, §
15151 [perfection in evaluation of environmental effects is not required].) ARB’s
environmental analysis of this project has demonstrated it can make projections and
estimates. Therefore, we conclude ARB can resolve the factual questions of causation
based on estimates that are supported by substantial evidence. (Guidelines, §§ 15144
[forecasting], 15384 [substantial evidence].)
       As to the final Environmental Analysis’s statement that it would be “impossible”
to apportion increases among the original LCFS regulations and other factors, counsel for

                                            33.
ARB stated during oral argument that ARB was willing and able to decide the issues
relating to causation. Thus, ARB has conceded such findings are not “impossible.”
Similarly, ARB’s conclusory statement that use of a baseline earlier than 2014 would not
yield meaningful information is unpersuasive, because it based on ARB’s supposed
inability to make findings of fact about the causes of increased biodiesel use.
       Therefore, we conclude ARB failed to justify its use of a 2014 baseline for the
project’s NOx emissions and, as a result, ARB failed to comply with CEQA and
paragraph 3. When this court decided to allow the original LCFS regulations to remain
operative pending ARB’s compliance with CEQA, we did not intend to deprive the
public or decision makers of information about increased NOx emissions caused by the
original LCFS regulations during that compliance period. A proper baseline would
identify the conditions that existed before any impacts of the original LCFS regulations
began to accrue and, thus, would provide a solid foundation for identifying those impacts.
(See pt. II.G, post [baseline on remand].)
       G.     Meaning of the Phrase “Will Have”
       The last question about the proper interpretation of paragraph 3 involves the
command that ARB “[a]ddress whether the project will have a significant adverse effect
on the environment as a result of increased NOx emissions .…” (Italics added.) ARB
points to the phrase “project will have” in paragraph 3 and argues it refers to effects of
the 2015 LCFS regulations “that might occur from those new regulations in the future.”
(Underlining changed to italics.) ARB’s interpretation is based in large part on its
incorrect view that “project” referred only to the 2015 LCFS regulations and excluded the
original LCFS regulations. Nonetheless, ARB’s view that paragraph 3 was concerned
with future effects only is based in part on the verb phrase “will have.”




                                             34.
       Part of the background for the wording of paragraph 3 is provided in the section of
our opinion addressing the CEQA violation relating to NOx emissions. In that section,
we stated: “On remand, ARB may not simply assume that the LCFS regulations will not
have a significant adverse impact on the environment. ARB must make a finding of fact,
supported by substantial evidence, on the question whether the project will have a
significant adverse effect on the environment as a result of the potential increase in NOx
emissions.” (Poet I, supra, 218 Cal.App.4th at p. 740.) We used the phrase “will have”
instead of the phrase “may cause” appearing in the definition of “project” (§ 21065) for
two reasons. The first was an attempt to reduce the chances that ARB would continue its
avoidance of the issue (as it did with its assumption) by making alternative findings that
the project might or might not cause increased NOx emissions. The second was that the
phrases “may cause” or “may have” are more appropriate for the inquiry conducted at the
initial-study stage of review when a lead agency applies the fair argument standard to
determine whether the project may cause or may have a significant environmental impact
and, thus, requires the preparation of an EIR to complete a full environmental review of
that impact. (See § 21080, subd. (d) [if “project may have a significant effect on the
environment, an [EIR] shall be prepared”]; Guidelines, §§ 15063, 15365.)
       As to the meaning of the phrase “will have,” we note the verb “will” has many
definitions and there are differences within those definitions as to timing. For instance,
“will” can be “used to express simple futurity” or “used to express simple action or
intention without conscious reference to future time.” (Webster’s 3d New Internat. Dict.
(1993) p. 2616, col. 3.) Also, “will” can be “used to express capability.” (Ibid.) Here,
the disposition in Poet I used “will have” to refer to the project’s capability of causing
adverse environmental effects due to increased NOx emissions. We intended ARB to
address this capability for the project as a whole (i.e., original and modified regulations)
and “make findings (supported by substantial evidence) regarding the potential adverse
environmental effect of increased NOx emissions, and adopt mitigation measures in the

                                             35.
event the environmental effects are found to be significant.” (Poet I, supra, 218
Cal.App.4th at p. 767.)
       In any event, the ambiguity in the phrase “will have” need not be discussed at
length because ARB did not comply with paragraph 3, regardless of whether “will have”
is interpreted as referring (1) to the future only or (2) to the capability to cause
environmental effects, past and future. Under either interpretation of paragraph 3, ARB
did not comply with the writ because ARB wrongly construed “project” and, in turn,
failed to adopt a proper baseline. As explained below, these errors meant ARB’s analysis
of the NOx emissions understated the amount of those emissions potentially attributable
to the LCFS regulations.17
       If one assumes (as contended by ARB) that paragraph 3 was concerned only with
future impacts, the relevant impacts are those occurring after the 2015 LCFS regulations
went into effect on January 1, 2016. ARB has chosen to discuss impacts on a year-by-
year basis, a convention that we will use in this discussion. Thus, in 2015, ARB should
have addressed NOx impacts in each year from 2016 through at least 2021. That
analysis, described in broad terms, includes the following three steps.
       First, ARB should have predicted the amount of NOx emissions for each year and
subtracted the baseline NOx emissions from that amount. Subtracting the baseline figure
would have yielded the total increase in NOx emissions for each year. Second, ARB
should have made findings of fact about causation and allocated the increase among the
factors causing the increase, which might have included the 2015 LCFS regulations.
Third, ARB should have determined whether the amount of any increase caused by the
LCFS regulations was “significant” as that term is used in CEQA. (See fn. 8, ante.)



17      The term “potentially” is used because the entire increase may not be caused
solely by the project. The factual questions relating to causation are discussed in part
I.F.3, ante.


                                              36.
       ARB’s use of the wrong baseline skewed the calculation performed in the first
step. The resulting error was so large that ARB did not reach the second and third steps
of the analysis. More specifically, NOx emissions from the combination of biodiesel and
renewable diesel increased between 2009 and 2014. Use of 2014 as the baseline of NOx
emissions included this increase and, thus, overstated the baseline figure. The inflated
baseline had the effect of understating the increase in NOx emissions for 2016 and
subsequent years. Consequently, ARB’s use of an inappropriate baseline as the point of
comparison for the project’s NOx emissions requires reversal even if paragraph 3 were
interpreted as (1) directing ARB to address only future (i.e., 2016 through 2021) NOx
emissions and their causes and (2) allowing it to skip over the potential impacts from
2009 through 2015. In sum, ARB’s analysis of NOx emissions was defective even if it is
given the benefit of the ambiguity in paragraph 3’s use of the phrase “will have.”
       H.     Prejudice
       The last element plaintiffs must establish to obtain a reversal is prejudice.
Accordingly, we consider whether ARB’s failure to comply with the writ and CEQA was
prejudicial. A starting point for this inquiry is the proposition that employing an
incorrect baseline is not necessarily prejudicial. For example, in Neighbors for Smart
Rail, supra, 57 Cal. 4th 439, the Supreme Court determined the use of a wrong baseline
for analyzing traffic was “an insubstantial, technical error that cannot be considered
prejudicial.” (Id. at p. 463.)
       In this case, we conclude that ARB’s failure to comply with paragraph 3 resulted
in its environmental disclosure documents omitting information (1) required by CEQA
and (2) necessary to an informed discussion. (Citizens Opposing a Dangerous
Environment v. County of Kern (2014) 228 Cal. App. 4th 360, 382 [test for prejudice].) At
least two gaps in information occurred. First, ARB’s disclosure did not analyze the
increase in NOx emissions for the period from 2009 through the readoption of the



                                             37.
regulations. Information about NOx emissions from this period was necessary to inform
the public and decision makers. Second, the discussion of the NOx emissions forecast to
occur after the adoption of the 2015 LCFS regulations was inaccurate because the wrong
baseline was used and, as a result, the discussion misleadingly understated the increase in
NOx emissions for 2016 and the years following. This understatement allowed ARB to
conclude NOx emissions would decrease and to avoid (1) making findings of fact
allocating the increased emissions among the various causes and (2) determining whether
the amount of the increased emissions caused by the project was significant. These gaps
in information are at the heart of the analysis used to determine whether a project is likely
to have a significant adverse environmental impact and, thus, cannot be regarded as
insubstantial, technical errors. Consequently, we conclude plaintiffs have shown the
failure to comply with paragraph 3 was prejudicial to CEQA’s informational goals.
II.    REMEDY
       ARB’s prejudicial failure to comply with paragraph 3 is more than a failure by a
public agency to fulfill the terms of a writ of mandate. The February 2014 writ was
issued to remedy violations of CEQA. Thus, ARB’s failure to comply with paragraph 3
also constitutes a violation of CEQA. In other words, since 2009, ARB has been in
violation of CEQA because its environmental disclosure documents have not provided
the public and decision makers with statutorily required information about the project’s
NOx emissions. As a result, ARB’s corrective action taken in reliance on those
environmental disclosure documents did not comply with CEQA.
       Accordingly, the appellate relief granted in this case is shaped by the fact that
ARB’s actions failed to comply with the writ and violated CEQA. The relief granted
must remedy the dual nature of ARB’s wrong. Our discussion of the appropriate remedy
begins with the general principles governing the judicial relief available for a failure to




                                             38.
comply with the terms of a writ of mandate and then addresses CEQA’s influence on the
relief available.
       A.      Failure to Comply with the Writ
               1.    Basic Principles
       No statute specifically defines the appellate relief available when a trial court
erroneously discharges a writ of mandate. Code of Civil Procedure section 906 sets forth
the general authority of appellate courts to provide relief. Consequently, that section
provides the statutory foundation for the appellate relief available in cases of erroneously
discharged writs. Code of Civil Procedure section 906 states that an appellate court
reviewing an appealable order “may affirm, reverse or modify” the order. The appellate
court also “may direct the proper … order to be entered, and may, if necessary or proper,
direct … further proceedings to be had.” (Code Civ. Proc., § 906.) The express statutory
authority to direct further proceedings that are necessary and proper fits with an appellate
court’s “inherent power to decide any issue deemed necessary for a proper disposition of
the case.” (Canal-Randolph Anaheim, Inc. v. Wilkoski (1978) 78 Cal. App. 3d 477, 495.)
       Reported decisions provide few examples of relief granted after an appellate court
determines an order discharging a writ of mandate was granted in error. The first and
obvious type of relief is the reversal of the trial court’s order discharging the writ. (See
Sanders v. City of Los Angeles (1970) 3 Cal. 3d 252, 261-262 [Court of Appeal’s reversal
of order discharging the writ affirmed] (Sanders); Lewis v. Steifel (1950) 98 Cal. App. 2d
648, 652 [“order discharging and vacating writ is reversed”].) In addition, the appellate
court may expand upon the reversal by directing the trial court to order defendants to
comply with the writ. (Sanders, supra, at p. 256; see Sanders v. City of Los Angeles
(1967) 252 Cal. App. 2d 488, 495 [“the court is directed to order all defendants to comply
with the writ of mandate”].) The appellate court also may direct the trial court to issue




                                             39.
“‘any further appropriate orders to compel obedience to the writ.’” (Sanders, supra, at p.
262.)
        To summarize, when an appellate court determines a public official or agency has
failed to comply with a writ of mandate, the basic components of appellate relief are (1)
reversal of the order discharging the writ and (2) instructions to the trial court to issue (a)
an order directing the public official or agency to comply with the writ and (b) any
further appropriate orders to compel obedience to the writ.
              2.      Determining What Further Orders are Appropriate
        The principle that a court may issue “‘further appropriate orders to compel
obedience to the writ’” (Sanders, supra, 3 Cal.3d at p. 262) gives rise to the question of
how a court determines what is appropriate in a particular case. We have located, and
the parties have cited, no case law explicitly addressing this question in a CEQA case.
We conclude that, where a CEQA violation was addressed by the underlying writ of
mandate, the determination of what further orders are appropriate to compel obedience
with the writ is controlled and guided by CEQA’s requirements, principles and policies.
Consequently, a further order generally will be deemed appropriate if (1) the required
action is among the types of relief permitted by CEQA and (2) it promotes the goal of
compliance with CEQA, which is why the writ was issued in the first place. Restated in
the negative, a further order is not appropriate in a CEQA proceeding if (1) the order
contradicts express limitations on relief set forth in section 21168.9 or (2) the order is
inconsistent with the purposes of CEQA.
              3.      Discretionary Authority under CEQA to Fashion a Remedy
        The role of CEQA in guiding the determination of what further orders are
appropriate in this appeal returns us to Poet I’s discussion of the provisions that may be
included in a peremptory writ of mandate issued to remedy CEQA violations. (Poet I,
supra, 218 Cal.App.4th at pp. 756-766.) We stated section 21168.9 provides that the writ



                                              40.
may direct the agency “(1) to void, in whole or in part, a determination, finding or
decision, (2) to ‘suspend any or all specific project activity or activities’ if certain
conditions exist, or (3) to take specific action necessary to bring the determination,
finding or decision tainted by the CEQA violation into compliance with CEQA.” (Poet I,
supra, at p. 757, fn. omitted; see § 21168.9, subd. (a)(1)-(3).) We concluded these
categories of relief remain relevant to deciding what further orders may be appropriate in
this appeal.
       Also, section 21168.9 supplements its affirmative statement of available relief
with provisions explicitly limiting the remedial action that courts may include in the writ
of mandate. (Poet I, supra, 218 Cal.App.4th at p. 758; see § 21168.9, subds. (b)-(c).)
Those express statutory limitations are not set forth here because our discussion of those
limitations already is published in Poet I, supra, at page 758 and severance is discussed
in part II.F, post. As to specific implied limitations, none exist because subdivision (c) of
section 21168.9 states: “Except as expressly provided in this section, nothing in this
section is intended to limit the equitable powers of the court.” (Poet I, supra, 218
Cal.App.4th at p. 758.)
       Therefore, we conclude our authority to grant appellate relief in this case is
derived from (1) the general provisions in Code of Civil Procedure section 906 and (2)
CEQA’s provisions governing remedies.
       B.      ARB’s Claims of Unavailable Appellate Relief
       ARB has not identified the statutory basis for this court’s power to grant appellate
relief, yet ARB contends our jurisdiction in this appeal is limited. Specifically, ARB
claims the appellate relief available in this case cannot attempt to remedy errors in the
way ARB adopted the 2015 LCFS regulations because “the court with jurisdiction over
those questions is the superior court handling [plaintiffs’] direct challenge to the new
regulation.”



                                              41.
       ARB also addresses the possibility that this court might enter relief affecting the
2015 LCFS regulations under the theory that the relief is preliminary in nature. ARB
contends plaintiffs have not shown the requisite elements for preliminary relief—namely,
the likelihood of success on the merits and irreparable injury absent relief.
       We reject ARB’s argument that we lack the jurisdiction or authority to suspend the
2015 LCFS regulations. First, ARB has cited no statutory authority for such a
jurisdictional limitation on the general authority granted by Code of Civil Procedure
section 906. Second, ARB has cited no case law recognizing such a limitation on the
authority of an appellate court. Third, this court has not limited or surrendered the
authority to remedy failures to comply with the February 2014 writ or enforce our
disposition in Poet I. For instance, Poet I contains no provision surrendering or
otherwise limiting our authority in subsequent appeals. Therefore, we conclude the
analysis set forth in part II.A, ante defines our authority to enter relief in this appeal,
which is limited to ARB’s failure to comply with the writ and the related violation of
CEQA pertaining to NOx emissions.18
       As to ARB’s specific argument about our lack of authority to suspend the 2015
LCFS regulations, we note that ARB adopted the 2015 LCFS regulations as part of its
attempt to comply with paragraph 3 of the February 2014 writ. That attempt did not
comply and, as a result, the initial violation of CEQA remains uncorrected and taints the
2015 enactment. To remedy the continuing CEQA violation, we conclude the further
appropriate orders in this case might include suspending the 2015 LCFS regulations
because suspension is a type of relief expressly authorized by subdivision (a)(2) of




18     In other words, we are not asserting any authority (i.e., jurisdiction) to remedy
CEQA violations alleged in another lawsuit, only the authority to remedy a CEQA
violation that has been a part of this lawsuit since the complaint was filed in December
2009.


                                              42.
section 21168.9. In other words, suspension of the 2015 LCFS regulations might be a
“necessary or proper” order under Code of Civil Procedure section 906.
       To the extent ARB’s argument implies plaintiffs’ current request for suspension of
the 2015 LCFS regulations is an improper collateral attack on the regulations, we
disagree. The challenges raised by plaintiffs in this appeal are limited to issues
previously raised in Poet I and dealt with by the February 2014 writ. Thus, the
challenges considered in this appeal are not collateral in nature. The directness of the
challenges is illustrated by, among other things, their satisfaction of the issue exhaustion
requirement set forth in section 21177, subdivision (b) throughout this litigation.
       C.     Reversal with a Generic Order to Comply with the Writ
       Here, the parties impliedly accept the conclusion that the order discharging the
writ should be reversed if the order was granted in error. Such a reversal would require
further proceedings on remand so ARB could comply with the writ and obtain an order
discharging the writ. Consequently, we consider whether our disposition should simply
(1) reverse the order discharging the writ and (2) instruct the trial court to issue a generic
order directing ARB to comply with the writ.
       This theoretically possible disposition would have the effect of reinstating all
provisions of the writ. Reinstatement, however, would give rise to disputes between the
parties over how the writ’s provisions should be applied to the further proceedings. The
potential disputes described below demonstrate (1) a simple reversal with directions for
ARB to comply with the writ is not appropriate and (2) further orders are needed to
clarify matters.
              1.     Paragraph 6 and the Status Quo
       Reinstating the February 2014 writ would reinstate paragraph 6, which stated ARB
shall continue “to adhere to the LCFS regulations standards in effect for 2013 until the
corrective action is completed.” (Poet I, supra, 218 Cal.App.4th at p. 767.) Paragraph



                                             43.
6’s purpose was to preserve the status quo until ARB had complied with the writ and
remedied its CEQA violations. (Ibid.) The parties’ appellate briefing shows they do not
agree on paragraph 6’s continuing role, if any, after remand.
       The parties have adopted different interpretations of paragraph 6’s phrase “until
the corrective action is completed.” ARB has interpreted “is completed” to refer to the
point where it finished the administrative steps in its environmental review and
reapproval process. This agency-centric interpretation differs from our court-centric
intent. We intended ARB’s corrective action to be regarded as “completed” when that
corrective action was approved by the trial court after ARB filed its return to the writ.
       Under our view of when ARB’s corrective action would have been completed, a
reversal of the discharge order would mean that ARB’s corrective action would not be
regarded as “completed” for purposes of paragraph 6. Thus, paragraph 6 would continue
to require ARB “to adhere to the LCFS regulations standards in effect for 2013.” (Poet I,
supra, 218 Cal.App.4th at p. 767.) In contrast, under ARB’s interpretation, its corrective
action was completed no matter what happened subsequently in court and, thus,
reinstating the writ would not revive paragraph 6 or the 2013 standards. Under ARB’s
view, the applicable fuel standards on remand would be determined by the 2015 LCFS
regulations because that version of the regulations is currently in effect.
       These differing interpretations have had no effect on how this case has proceeded
so far. However, these conflicting interpretations could generate uncertainty in
subsequent proceedings if further orders do not clarify paragraph 6’s role on remand.
              2.     Paragraphs 6 and 11: Suspending the 2013 Standards
       Assuming the parties agreed with our interpretation of the phrase “is completed”
and agreed paragraph 6 of the February 2014 writ would be reinstated on remand, a
dispute would arise involving the last clause of paragraph 6. That clause states that “the
LCFS regulations shall remain in operation and shall be enforceable unless its operation



                                             44.
is suspended as provided below.” (Poet I, supra, 218 Cal.App.4th at p. 767, italics
added.) The phrase “as provided below” refers to a provision in Poet I’s disposition that
became paragraph 11 of the February 2014 writ. Paragraph 11 states in full:

       “ARB shall proceed in good faith without delay. In the event ARB fails to
       proceed in good faith with diligence, this [trial] Court immediately shall
       vacate Paragraph 6 of this writ, which preserves the status quo and shall
       direct ARB to set aside the LCFS regulations (i.e., suspend the operation
       and enforcement of the regulations).”
       Plaintiffs contend ARB did not act in good faith and, therefore, whatever version
of the LCFS regulations ARB believes would be in effect on remand should be suspended
until ARB actually has complied with paragraph 3. In response, ARB argues it acted in
good faith and, moreover, interprets paragraphs 6 and 11 in a manner that gives them no
ongoing effect, thus rendering them irrelevant to any proceedings on remand. These
arguments demonstrate that additional uncertainty would arise on remand if further
orders do not resolve the parties’ disputes involving paragraphs 6 and 11 of the February
2014 writ.
       D.       Who Determines the Content of the Further Appropriate Orders
       The need for “further appropriate orders” raises the question of which court should
determine the content of those orders—this court or the trial court? There are three
possible answers. First, we could remand to the trial court with generic directions for that
court “to order defendants to comply with the writ and to make any further appropriate
orders to compel obedience thereto.” (Sanders, supra, 3 Cal.3d at p. 256.) Second, we
could draft the further appropriate orders ourselves and direct the trial court to issue those
orders on remand. Third, we could divide the drafting responsibility, addressing some of
the issues in our disposition and directing the trial court to draft provisions addressing
other issues.
       The choice among these three possibilities lies within the discretionary authority
of the appellate court. Code of Civil Procedure section 906 provides that an appellate


                                             45.
court “may direct the proper … order to be entered, and may, if necessary or proper,
direct … further proceedings to be had.” We interpret the statute’s use of “may” as
signaling the grant of discretionary authority. (Wells Fargo Bank, N.A. v. 6354 Figarden
General Partnership (2015) 238 Cal. App. 4th 370, 384 [generally, a statute using “may”
grants discretion].)
       In this case, we choose to exercise our discretionary authority by preparing the
terms of the order to be issued on remand. Our choice is based on the fact that this court
(1) identified the original CEQA violations, (2) drafted the terms of the February 2014
writ designed to remedy those violations, (3) identified ARB’s failure to comply with
paragraph 3, and (4) is familiar with the purpose of paragraph 3 and the CEQA policies it
sought to promote. Also, the present case is a CEQA proceeding and, consequently, this
court occupies nearly the same position as the trial court —that is, each court sits as a
court of review considering the agency’s action. (Vineyard, supra, 40 Cal.4th at p. 427.)
This similarity of position, coupled with the trial court’s workload, supports our decision
to prepare the terms of the order issued on remand.
       E.     Reinstate the 2013 Standards?
       The further orders we direct to be issued on remand should clarify whether the
2013 standards contained in the original LCFS regulations are reinstated and will be the
operative standards pending discharge of the writ. (See pt. II.C, ante.) We conclude
2013 standards should not be reinstated and the February 2014 writ should be modified to
prevent such a reinstatement.
       We conclude that reinstating the 2013 standards would not fulfill the original
purpose of paragraph 6—preservation of the status quo. Poet I was filed in July 2013
when the 2013 standards applied to persons subject to the LCFS regulation. Since then,
circumstances have changed. On January 1, 2016, the 2015 LCFS regulations and the
standards set forth in those regulations went into effect. During 2016, persons subject to



                                             46.
the 2015 LCFS regulations filed their quarterly reports using the standards contained in
the 2015 LCFS regulations. (See Cal. Code Regs., tit. 17, § 95491, subd. (a) [reporting
requirements].) They also will use those standards when they will file their annual
compliance report for 2016, which is due by April 30, 2017. (Id., subd. (a)(1)(B).) As a
result, returning to the 2013 standards would be disruptive.
       Therefore, we conclude the 2013 standards should not be reinstated. The further
orders contained in our disposition will modify the terms of the February 2014 writ to
implement this conclusion about the 2013 standards.
       F.     Voiding and Suspending?
       If the 2013 standards are not reinstated, should we adopt plaintiffs’ position and
suspend operation of the regulations or, alternatively, should we adopt ARB’s position
and allow the 2015 LCFS regulations and ADF regulations to remain in effect? As the
2015 LCFS regulations and ADF regulations currently are in effect, the question is
whether to invalidate (i.e., suspend) those regulations in whole or in part.
              1.     Basic Principles
       Section 21168.9 states that a writ of mandate addressing a failure to comply with
CEQA may direct “the determination, finding, or decision be voided by the public
agency, in whole or in part” and, when certain conditions exist, may direct the public
agency and real parties in interest to “suspend any or all specific project activity or
activities.” (§ 21168.9, subd. (a)(1)-(2).) The phrases “in whole or in part” and “any or
all” raise the possibility of severing some part of the approvals and the project from other
parts and then invalidating or suspending only the severed parts. Indeed, CEQA makes
the consideration of severance mandatory by stating: “Any order pursuant to subdivision
(a) shall include only those mandates which are necessary to achieve compliance with
[CEQA] and only those specific project activities in noncompliance with [CEQA].” (§
21168.9, subd. (b); see § 15 [shall is mandatory].) However, a suspension limited to



                                             47.
noncompliant project activities is allowed “only if a court finds that (1) the portion or
specific project activity or activities are severable, (2) severance will not prejudice
complete and full compliance with [CEQA], and (3) the court has not found the
remainder of the project to be in noncompliance with [CEQA].” (§ 21168.9, subd. (b).)
              2.      Principles Governing Severance
       The statute directs courts to consider whether “the portion or specific project
activity or activities are severable” (§ 21168.9, subd. (b)), but does not set forth a test for
severability. Consequently, we turn to the analysis of severability adopted by our
Supreme Court.
       The first step of that analysis is to look for any severability clauses in the
enactment. (California Redevelopment Assn. v. Matosantos (2011) 53 Cal. 4th 231, 270
(Matosantos).) ARB included severability clauses in the ADF regulations and the 2015
LCFS regulations. (Cal. Code of Regs., tit. 13, § 2293.9 [ADF regulations]; Id., tit. 17, §
95497 [2015 LCFS regulations].) These clauses establish a presumption in favor of
severance, but are not conclusive. (Matosantos, supra, at p. 270; Verner, Hilby and Dunn
v. City of Monte Sereno (1966) 245 Cal. App. 2d 29, 35 [invalid licensing requirements in
ordinance materially affected remainder of regulatory scheme; entire ordinance held void
despite severability clause].)
       Determining whether the presumption holds or is negated involves an evaluation
of the three judicially prescribed “criteria for severability: the invalid provision must be
grammatically, functionally, and volitionally separable.” (Calfarm Ins. Co. v.
Deukmejian (1989) 48 Cal. 3d 805, 821.) Grammatical (i.e., mechanical) separability
exist when the invalid parts can be removed as a whole without affecting the wording or
coherence of the remaining parts. (Matosantos, supra, 53 Cal.4th at p. 271.) Functional
separability addresses how the enactment would operate without the invalid provision
and is present when severance does not destroy the regulatory scheme or the utility of the



                                              48.
remainder. (Calfarm, supra, at p. 822; Blumenthal v. Board of Medical Examiners
(1962) 57 Cal. 2d 228, 238.) In other words, functional separability depends on whether
the remainder of the enactment is complete in itself and can be implemented without the
continuation of the invalid provision. (Matosantos, supra, at p. 271.) Volitional
separability exists when the legislative body would have adopted the remainder had it
foreseen the partial invalidation of the enactment. (Ibid.)
              3.     The ADF Regulations Will Remain in Effect
       The parties agree that the ADF regulations and the 2015 LCFS regulations can be
severed from one another. Our own analysis leads us to conclude that the ADF
regulations meet the all the requirements for severance set forth in section 21168.9,
subdivision (b). Based on that analysis (which confirms the position taken by the
parties), we need not discuss the severability of the ADF regulations in detail.
Furthermore, our conclusion that the ADF regulations were not tainted by the continuing
CEQA violation leads us to conclude that the ADF regulations shall remain in effect on
remand. Accordingly, the relief granted in this appeal will allow the ADF regulations to
continue to operate while ARB attempts to address NOx emissions from biodiesel in a
way that complies the writ and CEQA.
              4.     Severability of Portions of the LCFS Regulations
       Next, we consider whether severing and suspending only a part of the 2015 LCFS
regulations is permissible under section 21168.9, subdivision (b). There are many ways
to divide the provisions of the 2015 LCFS regulations. For instance, as the CEQA
violation concerns only NOx emissions from biodiesel, severance and suspension might
be limited to (1) the provisions relating to biodiesel; (2) the provisions addressing all
substitutes for conventional diesel, which substitutes include biodiesel and renewable
diesel; or (3) the provisions addressing all types of diesel fuel, conventional or otherwise.




                                             49.
       As to the first possibility, plaintiffs and ARB both suggest in their supplemental
letter briefs that the biodiesel provisions in the LCFS regulations could be severed from
the remainder of the LCFS regulations. They contend that severing and suspending the
biodiesel provisions would increase the price of credits, which would have the beneficial
impact of stimulating the production of fuels with lower carbon intensity values.
       Despite the agreement of the parties, we reject a severance of the biodiesel
provisions from the remainder of the LCFS regulations. Such a severance would place a
disproportionate share of the financial burden of the increase in credit costs on the
reporting entities that relied most heavily on biodiesel to bring down the average carbon
intensity of the fuels they handled. This shift in the way the costs of the LCFS regulation
are borne leads us to conclude the provisions relating to biodiesel are not functionally
separable from the remainder of the regulation. The shift in costs would materially affect
the operation of the regulatory scheme as to diesel such that the diesel portion of the
scheme could no longer be regarded as functioning like the original scheme.
(Matosantos, supra, 53 Cal.4th at p. 271.) In other words, the scheme as to diesel fuel
and its substitutes would no longer be complete in itself.
       The provisions involving biodiesel are intertwined with the provisions regulating
the entire category of diesel fuels. For instance, the compliance schedule (stated in terms
of average carbon intensity) addresses “Diesel Fuel and Fuels used as a Substitute for
Diesel Fuel” as a single category for the years 2011 to 2020. (Cal. Code of Regs., tit. 17,
§ 95484, subd. (c).) As result, severing the biodiesel provisions would alter how
reporting entities (i.e., fuel blenders, producers, importers and providers) meet the
compliance schedule and that alteration would significantly change how the regulatory
scheme functions as to diesel. In particular, reporting entities that had relied on biodiesel
to reduce the carbon content of their conventional diesel fuel would have to rely on
alternate strategies, such as buying and retiring carbon intensity credits or replacing the
biodiesel with renewable diesel. As noted by ARB, California already uses more than its

                                             50.
proportionate share of the nation’s renewable diesel and that share would have to increase
if reporting entities substituted renewable diesel for biodiesel to achieve the requisite
average carbon content. Thus, invalidating only the biodiesel provisions would disrupt
the market for diesel fuel substitutes by making biodiesel less valuable while making
renewable diesel and credits more expensive.
       As to the second possibility, broadening the severance and suspension to include
the provisions relating to all substitutes for conventional diesel would not solve the
foregoing problem. Under a scenario where neither biodiesel nor renewable diesel could
be reported to reduce the average carbon content of the conventional diesel fuel handled
by a reporting entity, the entity would have even more difficultly in meeting the
compliance schedule. Therefore, we conclude neither the provisions relating solely to
biodiesel nor the provisions relating to all substitutes for conventional diesel should be
severed from the remainder of the 2015 LCFS regulations.
       The third possibility involves severing the provisions relating to conventional
diesel fuel and all its substitutes from the remainder of the 2015 LCFS regulations. This
possibility, unlike the two possibilities previously discussed, was explicitly discussed by
ARB as one of three possible alternatives to the project addressed in the final
Environmental Analysis. That alternative project “would remove the diesel standard
from the proposed LCFS regulation” and would address only gasoline and gasoline
substitutes. ARB’s consideration of this alternative demonstrates that it is feasible to
sever the diesel provisions from the remaining provisions of the LCFS regulations.
(Guidelines, §§ 15126.6, subd. (a), 15364 [definition of feasible].) This gasoline-only
alternative was not rejected on the ground it would destroy the regulatory scheme or its
utility. Instead, it was rejected because ARB determined greenhouse gas emissions could
be more effectively reduced by including diesel in the regulation. The test for functional
separability does not consider if the entire regulation is more effective, it considers
whether the remainder is complete in itself and retains its utility. Here, the LCFS

                                             51.
regulations would retain some utility if the diesel provisions were excluded because the
gasoline provisions would continue to operate and reduce greenhouse gases.
Furthermore, this type of severance would not place the financial burden of ARB’s
failure to comply with the writ on those reporting entities who handled diesel and
previously relied on biodiesel to lower their average carbon intensity.
       Severing the provisions of the LCFS regulations relating to all diesel fuels also
meets the two other criteria in section 21168.9, subdivision (b). The provisions of the
LCFS regulations addressing gasoline are in compliance with CEQA because the CEQA
violation involving the analysis of NOx emissions from biodiesel did not affect the
provisions addressing gasoline. (§ 21168.9, subd. (b).) Also, the record and arguments
presented do not show that severing the provisions of the LCFS regulations relating to
gasoline and allowing those provisions to remain in effect would prejudice ARB’s
complete and full compliance with CEQA in connection with NOx emissions from
biodiesel. (Ibid.)
       Therefore, we conclude that the portion of the LCFS regulations that address fuels
other than diesel fuel and its substitutes involve project activities that do not need to be
suspended for ARB to achieve compliance with CEQA on remand. The possibility of
severing and suspending the portion of the LCFS regulations addressing diesel fuel and
its substitutes leads us to the more specific question of whether suspension of those
provisions is an appropriate remedy in this appeal.
              5.     Suspending the Diesel Portions of the LCFS Regulations
       In Poet I, the CEQA violations relating to the decision maker tainted the approval
of the entire project and, thus, we did not consider suspending only a portion of the
regulations. Instead, we considered whether to suspend the LCFS regulations in their
entirety, which was a remedy within the discretionary authority granted by section
21168.9. (Poet I, supra, 218 Cal.App.4th at p. 761.) We stated that the potential



                                             52.
suspension of the LCFS regulations was “the most controversial issue regarding judicial
relief presented in this appeal.” (Ibid.) We identified two CEQA provisions addressing
whether suspension is appropriate:

       “First, suspension requires a finding ‘that a specific project activity or
       activities will prejudice the consideration or implementation of particular
       mitigation measures or alternatives to the project .…’ (§ 21168.9, subd.
       (a)(2).) Second, the suspension appears to be limited to project activity
       ‘that could result in an adverse change or alteration to the physical
       environment .…’ (§ 21168.9, subd. (a)(2).)” (Poet I, supra, 218
       Cal.App.4th at p. 761.)
       We applied these two provisions to the record and arguments presented in Poet I
and reached the unusual conclusion of allowing the LCFS regulations to remain in
operation while ARB undertook its corrective action. (Poet I, supra, 218 Cal.App.4th at
pp. 762-763.) These same statutory provisions must be considered here in analyzing
whether to suspend the portion of the LCFS regulations addressing diesel fuel and its
substitutes.
       Our first inquiry addresses whether allowing the portion of the LCFS regulations
addressing diesel fuel and its substitutes to remain in effect would “prejudice the
consideration or implementation of particular mitigation measures or alternatives to the
project.” (§ 21168.9, subd. (a)(2).) In Poet I, we concluded that leaving the written
standards in the original LCFS regulations in place instead of suspending them would not
affect ARB’s consideration of mitigations measures and alternatives. (Poet I, supra, 218
Cal.App.4th at p. 762.) Plaintiffs argue we should not reach the same conclusion here
because they have “demonstrated that, so long as the LCFS regulation remains in place,
[ARB] will cut analytical corners, and refuse to consider alternatives and mitigation—all
to the detriment of communities affected by criteria pollutants such as NOx—simply to
defend the continuing existence of the LCFS program.” Plaintiffs refer to ARB’s
analysis of alternatives after the issuance of the February 2014 writ, noting that ARB



                                            53.
considered only a “no project” alternative and various iterations of the LCFS regulation
and declined to consider feasible alternatives presented by the public.
       Plaintiffs’ arguments about bureaucratic momentum are realistic and have some
merit. However, those arguments must be placed in the context of this case, which
involves CEQA violations on a narrow topic (i.e., NOx emissions from biodiesel) and not
CEQA violations that taint the entire project. Furthermore, any lack of discussion about
alternatives geared to biodiesel makes sense because alternatives are considered only
after a significant environmental effect has been identified. (See Guidelines, § 15126.6
[consideration of alternatives].) Here, ARB’s flawed analysis of biodiesel ended before it
decided (1) how much, if any, increase in biodiesel use was attributable to the LCFS
regulations and (2) whether the NOx emissions associated with that increase in biodiesel
use, if any, constituted a significant environmental effect. Consequently, any previous
lack of discussion of alternatives to the biodiesel provisions was understandable,
considering the order in which CEQA issues are addressed. Therefore, we conclude
ARB’s recalcitrance on other matters does not show it is unwilling to consider
alternatives to the biodiesel provisions, in the event those provisions are found to cause a
significant environmental impact.
       Next, we consider the question of prejudice from the point of view of what would
happen if the LCFS regulations addressing diesel fuel and its substitutes were suspended.
Specifically, would “suspending the operation of [that portion] of the LCFS regulations
… open for consideration mitigation measures and alternatives that would have been
infeasible without the suspension”? (Poet I, supra, 218 Cal.App.4th at p. 762.) Here, we
are not able to identify alternatives or mitigation measures that are infeasible without
suspension and become feasible with the suspension of the operation of the provisions in
the LCFS regulations addressing diesel fuel and its substitutes. Consequently, we cannot
affirmatively find “that a specific project activity or activities will prejudice the



                                              54.
consideration or implementation of particular mitigation measures or alternatives to the
project.” (§ 21168.9, subd. (a)(2), italics added.)
       Our second inquiry under subdivision (a)(2) of section 21168.9 relates to whether
suspension of the portion of the LCFS regulations addressing diesel fuel and its
substitutes is warranted because that portion of the project activity “could result in an
adverse change or alteration to the physical environment.” (Italics added.) This inquiry
includes distinct questions of fact. First, could the provisions in the LCFS regulations
addressing diesel fuel cause an increase in biodiesel usage in California? Second, could
any increase in biodiesel use attributable to the LCFS standards cause an increase in NOx
emissions? Third, if increased NOx emissions have or will be caused, is the adverse
change to the physical environment attributable to that increase outweighed by the
reduction in other pollutants caused by leaving the portion of the LCFS regulations
addressing diesel fuel and its substitutes in place? (See Poet I, supra, 218 Cal.App.4th at
p. 762; see fn. 6, ante [baby-with-the-bathwater problem].)
       The levels of certainty required to resolve these factual questions is addressed by
the statutory phrase “could result.” (§ 21168.9, subd. (a)(2).) In this context, “could”
refers to future events. Consequently, “could” was not used as the past tense of “can,”
which refers to past ability. (Quinones v. Pin (2009) 298 S.W.3d 806, 816.) In reference
to future events, “could” is used to indicate possibility, meaning essentially the same
thing as “might.” (Ibid.; Dorrin v. Union Electric Co. (1979) 581 S.W.2d 852, 859
[“could” denotes mere capability and often is used as meaning “might”].) In this context,
the most likely interpretation of the ambiguous phrase “could result” is that it denotes the
level of certainty contained in the fair argument standard. Thus, suspension of a project
activity pending compliance with CEQA may be an appropriate remedy when there is a
fair argument that the project activity might result in an adverse environmental impact.
Conversely, suspension of a project activity is not appropriate when the possibility of an



                                             55.
adverse environmental impact resulting from that activity falls below the fair argument
standard.
       The parties dispute whether the LCFS regulations are and will be a cause in fact of
increased usage of biodiesel. The final Environmental Analysis does not include a
definitive finding. It states that, given the federal fuel regulations, the federal tax
incentives, and other factors, “it is certainly possible that biodiesel use in California
would continue at or near existing levels—or even increase—in the absence of the LCFS
regulation.” Plaintiffs refer to the statement in the final Environmental Analysis that
biodiesel “has been incentivized under the existing LCFS Regulation beginning in 2009.”
(Underlining omitted.)19 The foregoing statements leaves open the possibility that some
of the increase in California’s use of biodiesel may be caused by the provisions of the
LCFS regulations that address diesel fuels and its substitutes. Accordingly, we conclude
those provisions “could result in” increased usage of biodiesel in the future. (§ 21168.9,
subd. (a)(2).)
       If the provisions of the LCFS regulations that address diesel fuels and its
substitutes increase biodiesel usage, could that increased usage cause an increase in NOx
emissions? We conclude that it could because using biodiesel results in more NOx
emissions than using replacement fuels. Specifically, conventional diesel and renewable
diesel result in lower NOx emissions. Therefore, if the diesel provisions in the LCFS
regulations “could result in” an increase in biodiesel use, they also “could result in” an
increase in NOx emissions. (§ 21168.9, subd. (a)(2).)
       Our inquiry into whether suspension of the diesel provisions in the LCFS
regulations “could result in an adverse change or alteration to the physical environment”
(§ 21168.9, subd. (a)(2)) leads us to conclude that the provisions “could result in an


19     Referring to the creation of incentives does not equate to finding those incentives
actually changed the behavior of reporting entities.


                                              56.
adverse change” due to increased NOx emissions. This conclusion lends support to
suspending the diesel provisions of the LCFS regulations pending ARB’s compliance
with CEQA. However, such an exercise of our discretionary authority involves further
considerations—particularly, the overall environmental impact of suspension and
plaintiffs’ argument that ARB did not act in good faith.
       Considerations of the overall environmental impact prevented this court from
suspending the entire LCFS regulations to remedy the CEQA violations found in Poet I.
(Poet I, supra, 218 Cal.App.4th at pp. 762-763.) We stated that the LCFS regulations
“impact on a wide range of air pollutants is not easily quantified” and that “the emissions
of greenhouse gases will be less if the LCFS regulations are allowed to remain in effect.”
(Id. at p. 762.) The situation is the same in this appeal. The impact of the diesel
provisions in the LCFS regulations is difficult to quantify, but suspending all of those
provisions might reduce the NOx emissions from biodiesel while increasing the
emissions of greenhouse gases. In other words, leaving the category of diesel fuel and its
substitutes unregulated by the LCFS regulations would mean reporting entities would not
need to lower the average carbon content of those fuels. As a result, we conclude that
suspending the diesel provisions of the LCFS regulations would result in adverse
environmental impacts due to the increased emissions of greenhouse gases. Weighing
this actual increase against a potential reduction in NOx emissions favors not suspending
the diesel provisions of the LCFS regulations.
              6.     Suspension and the Lack of Good Faith
       The last factor we consider in exercising our discretionary authority to fashion a
remedy in this appeal is plaintiffs’ claim that ARB failed to act in good faith in
addressing NOx emissions from biodiesel. Paragraph 11 of the February 2014 writ stated
“ARB shall proceed in good faith and without delay” and a failure to proceed would
cause the trial court to immediately suspend the operation of the LCFS regulations and



                                             57.
vacate the part of the writ that preserved the status quo. Plaintiffs contend the language
in paragraph 11 should influence the remedy adopted in this appeal.
       Initially, we define what the term “good faith” meant. “In ordinary usage, the
phrase ‘good faith’ is commonly understood as referring to a subjective state of mind.”
(Ceja v. Rudolph & Sletten, Inc. (2013) 56 Cal. 4th 1113, 1120.) A subjective good faith
standard is satisfied by a state of mind denoting honesty of purpose and freedom from
intention to mislead or defraud. (Ibid.; Madera Oversight Coalition, Inc. v. County of
Madera, supra, 199 Cal.App.4th at p. 103, fn. 32; see People v. Accredited Surety
Casualty Company (2014) 230 Cal. App. 4th 548, 560, fn. 9 [defining subjective good
faith].) This court used the term “good faith” in the disposition of Poet I with the
expectation that the parties and trial court would adopt the common understanding and
treat the term as imposing a subjective standard.
       Next, we apply the subjective good faith standard to the facts presented and
consider whether ARB’s remedial action was taken without honesty of purpose or
sincerity of intentions. ARB’s remedial action was multifaceted and some of that action
complied with February 2014 writ and cured the corresponding CEQA and APA
violations. Only ARB’s evaluation of NOx emissions from biodiesel failed to comply.
Therefore, plaintiffs’ claim that ARB did not act in good faith is limited to ARB’s
evaluation of NOx emissions from biodiesel.
       When ARB addressed NOx emissions from biodiesel pursuant to paragraph 3,
ARB misconstrued the term “project” and wrongly determined the original LCFS
regulations were not part of the “project.” ARB’s erroneous view of the “project” also
provided its justification for choosing the wrong baseline. At the end of part I.E.6, ante,
we concluded that an objectively reasonable attorney familiar with CEQA, the
Guidelines, published CEQA decisions discussing the term “project,” and the CEQA
violation to be remedied would have interpreted paragraph 3’s use of the term “project”
to include the original LCFS regulations, the 2015 LCFS regulations, and the ADF

                                            58.
regulations. In other words, ARB’s misinterpretation of the term “project” was not
objectively reasonable. Furthermore, ARB’s actions do not appear to be a sincere
attempt to provide the public and decision makers with the information required by
CEQA. Rather, it appears as though ARB was attempting to avoid its disclosure and fact
finding responsibilities because, among other things, its incorrect interpretation of
“project” allowed it to skip over the adverse consequences that might have accrued while
the original LCFS regulations were in effect. Therefore, we conclude most of ARB’s
corrective action in response to the February 2014 writ satisfied a subjective good faith
standard, but infer the part of ARB’s corrective action addressing NOx emissions from
biodiesel did not.
       At oral argument, ARB’s counsel argued ARB acted in good faith, maintaining
that under Friends of the College of San Mateo Gardens v. San Mateo County
Community College Dist. (2016) 1 Cal.5th 937, project definitions are left to the agency’s
discretion and are based largely on whether the definition adopted allows accurate
information to be disclosed to the public. This argument further illustrates ARB’s
willingness to ignore the weight of authority to grasp the slenderest of reeds to justify
misreading the writ. (Cf. fn. 17, ante.) Of the many reasons why ARB’s reliance on San
Mateo Gardens is misplaced, we mention only two. First, San Mateo Gardens addressed
whether section 21166’s requirement for a subsequent or supplemental EIR applied to the
facts presented. (San Mateo Gardens, supra, at pp. 943-944.) In contrast, this appeal
does not involve section 21166 or a determination by ARB whether a supplemental EIR
is required. Second, the Supreme Court did not overturn, explicitly or by implication,
this court’s conclusion that the question of which acts make up the whole of the action
constituting the CEQA project is a question of law (i.e., is not a discretionary
determination) resolved without deference to the agency’s determination. (Tuolumne
CCRG, supra, 155 Cal.App.4th at p. 1224.)



                                             59.
       Having decided ARB did not act in good faith, we address the role ARB’s lack of
good faith should have in determining the appropriate relief in this appeal. The agency’s
good faith is not a factor identified in section 21168.9, but we consider it relevant to the
exercise of our discretionary authority to fashion appropriate appellate relief in this
case.20 Nonetheless, the tail should not wag the dog and the goals of CEQA should not
be compromised to punish agency bad faith. In other words, the relief granted in this
appeal should serve the public interest by protecting the environment and providing
information to the public and decision makers. Conversely, the relief granted should not
harm the environment in order to punish an agency. The only way to justify such relief
would be if the benefits derived from deterring future agency misconduct clearly
outweighed the adverse environmental effects of that relief. Here, the possible deterrence
benefit does not meet this test.
       Based on our consideration of all the factors relevant to suspending project
activity—including the limited scope of ARB’s lack of good faith in taking corrective
action—we conclude that the provisions in the LCFS regulations addressing diesel fuel
and its substitutes, though severable, should not be suspended while ARB makes another
attempt at analyzing NOx emissions from biodiesel in a manner that complies with
CEQA and the writ.
              7.     Maintaining the Status Quo
       The final question about the relief granted in this appeal relates to whether we
should include a provision preserving the status quo pending ARB’s compliance with the


20      Also, our disposition in Poet I directed ARB to proceed in good faith without
delay in taking its corrective action and stated a failure to proceed in good faith would
result in vacating the provisions in paragraph 6 of the writ that preserved the status quo
and suspending the operation of the original LCFS regulations. (Poet I, supra, 218
Cal.App.4th at p. 767; see pt. II.C.2, ante.) Thus, we considered ARB’s good faith as a
factor affecting the remedy imposed in Poet I and we continue to adhere to that general
principle in this appeal.


                                             60.
writ and CEQA. Freezing the standards contained throughout the 2015 LCFS regulations
is not appropriate because the ongoing CEQA violation involves only NOx emissions
from biodiesel. Therefore, the status quo provisions in paragraph 6 of the February 2014
writ will be modified.
       Any preservation of the status quo should be limited to the provisions (1) tainted
by the CEQA violation and (2) severable from the remainder of the LCFS regulations.
Those provisions of the LCFS regulations govern diesel fuel and its substitutes. (See pt.
II.F.5, ante.; Cal. Code Regs., tit. 17, § 95484, subd. (c).) Freezing these standards would
create an incentive for ARB to complete the required environmental disclosures and
make the findings about NOx emissions and, if required, mitigation measures and
alternatives. The other provisions would not be affected because they are not tainted by
an ongoing CEQA violation.
       On balance, we conclude it would be appropriate to freeze the standard for the
severable portion of the regulations—specifically, the standards applicable to diesel fuel
and its substitutes. Accordingly, the 2017 standards applicable to diesel fuel and its
substitutes shall remain the operative standards until ARB has obtained a discharge of the
writ from the trial court.
       G.     Guidance as to the Baseline on Remand
       ARB has requested, in effect, that we endorse its use of a 2010 baseline on
remand. ARB’s theory for use of a 2010 baseline is grounded on the fact that 2010 was a
reporting year21 only and the carbon intensity requirements in the original LCFS
regulations did not take effect until January 1, 2011. Thus, ARB reasons that the project
could not have caused any changes in biodiesel use during 2010.

21     Under the original LCFS regulations, only the reporting, recordkeeping and
auditing provisions applied during 2010, while the carbon intensity and other
requirements started applying January 1, 2011. (Cal. Code of Regs., tit. 17, former §
95480.1, subd. (a).)



                                            61.
       Approving the use a 2010 baseline is inappropriate for a number of reasons, three
of which we discuss here. First, Guidelines section 15125, subdivision (a) normally
requires the use of an existing conditions baseline, which means the conditions “as they
exist … at the time environmental analysis is commenced.” The ISOR published on
March 5, 2009, contained an environmental disclosure document, which demonstrates
that the environmental analysis conducted by ARB commenced before that date. It
follows that a 2010 baseline would not be an existing conditions baseline for purposes of
Guidelines section 15125, subdivision (a). Consequently, if ARB wishes to use a 2010
baseline on remand, it must justify that departure from the norm and support that
justification with substantial evidence. (Neighbors for Smart Rail, supra, 57 Cal.4th at p.
448 [departure justified “when necessary to prevent misinforming or misleading the
public and decision makers”].)
       Second, ARB’s argument is oblivious to the possibility that reporting entities
began adapting to the new regulation (i.e., modifying their behavior) prior to the effective
date of the carbon intensity requirements contained in the original LCFS regulations.
ARB previously recognized this possibility in its final Environmental Analysis, which
stated that biodiesel “has been incentivized under the existing LCFS Regulation
beginning in 2009.” (Underlining omitted, italics added.) At a minimum, this statement
suggests that reporting entities began modifying their behavior by increasing production
and imports of biodiesel in 2009, effectively gearing up for the carbon intensity
requirements that would be applied at a later date. Whether or not reporting entities did,
and whether the volume of biodiesel used in 2009 or 2010 increased because of the
consideration or adoption of the original LCFS regulations present questions of fact that
must be decided by the agency in the first instance.22

22      ARB’s failure to recognize the factual issues underlying the choice of a NOx
baseline means it has cited no evidence tending to prove biodiesel producers only reacted
to the original LCFS regulations and began producing more biodiesel after the carbon

                                            62.
       Third, the issue of whether using NOx emissions in 2010 would comply with
CEQA is not properly before this court because the hypothetical use of a 2010 baseline
on remand is not one of the “grounds for noncompliance” which CEQA alleged in this
appeal. (See § 21005, subd. (c).) Here, a ground for noncompliance was ARB’s use of a
2014 baseline. Furthermore, the issue is not an “actual controversy” for purposes of
Code of Civil Procedure section 1060 and any conclusions reached by us would be
merely an advisory opinion. (See Stonehouse Homes LLC v. City of Sierra Madre (2008)
167 Cal. App. 4th 531, 542 [court declined to issue an advisory opinion on a controversy
that did not yet exist].)
       Accordingly, we will not decide whether a 2010 baseline is appropriate for use on
remand. Furthermore, we limit our informal guidance on the choice of baseline to the
following observations. First, ARB should determine when it commenced its
environmental analysis of the original LCFS regulations. Second, if ARB chooses to
adopt a baseline other than the normal, existing conditions baseline, it must provide an
adequate justification for that choice and support that justification with substantial
evidence. For instance, a conclusory statement that an existing conditions baseline would
be misleading is not an adequate justification. Third, the choice of an existing conditions
baseline would avoid challenges to that choice based on the argument that baseline
chosen includes increases in biodiesel use because reporting entities already had begun
modifying their behavior in anticipation of the adoption or implementation of the original
LCFS regulations.
                                      DISPOSITION
       The order discharging the peremptory writ of mandate is reversed. The superior
court is directed to vacate that order and enter a new order (1) stating the Air Resources

intensity requirements kicked in at the start of 2011. ARB’s failure to recognize the
underlying factual issues also indicates a misunderstanding of, or an unwillingness to
apply, the limits CEQA and the Guidelines place on its selection of a baseline.


                                             63.
Board’s return did not demonstrate compliance with paragraph 3 the peremptory writ of
mandate and (2) denying the Air Resources Board’s request for an order discharging the
writ.
        The superior court shall issue further orders to compel the Air Resources Board’s
obedience to the writ and CEQA, including modifying the writ to compel the Air
Resources Board to take the following action:
        (1) Set aside its 2015 approval of the parts of the final Environmental Analysis
addressing NOx emissions from biodiesel.
        (2) Address whether the project as a whole “is likely to have”23 caused an increase
in NOx emissions in the past and is likely to cause an increase in NOx emissions in the
future. The baseline used for analyzing each period’s NOx emissions shall reflect the
conditions existing at the time the environmental analysis of the original LCFS
regulations was commenced, unless Air Resources Board provides sufficient justification,
supported by substantial evidence, for use of a later baseline. In no event shall the
baseline conditions describe a year later than 2010. The discussion in the environmental
disclosure document shall comply with CEQA, including without limitation an analysis
and findings addressing whether the project as a whole is likely to have caused an
increase in NOx emissions in the past and whether the project as a whole is likely to
cause increases in NOx emissions in the future. After identifying the increased NOx
emissions attributable to the project as a whole on a year-by-year basis, the disclosure
document shall address whether the increased emissions had, or are likely to have, a
significant adverse effect on the environment or are cumulatively considerable. Findings
on the foregoing matters shall be supported by substantial evidence. Findings as to the
causes for future biodiesel use shall take into account that the incentives provided by
federal regulations have or will change over time (e.g., the expiration of the excise tax

23      The phrase “is likely to have” appears in section 21061.


                                             64.
credits). If required by CEQA, the disclosure document shall address mitigation
measures and alternatives to the provisions in the regulations addressing diesel fuel and
its substitutes.
       (3) Preserve the status quo relating to conventional diesel fuel and its substitutes
by continuing to adhere to the 2017 standard for those fuels, which standard is contained
in Table 2 of subdivision (c) of section 95484 of title 17 of the California Code of
Regulations, until the corrective action is complete and approved by the trial court in an
order discharging the writ.24
       (4) Proceed in the manner required by CEQA when resolving procedural issues,
such as whether the revised environmental disclosure documents are released for public
review and comments.
       The statements that follow are intended to aid in the interpretation and application
of the foregoing modifications. First, the modifications to the writ shall not affect the
validity and continuing operation of the ADF regulations. Second, there shall be no
striking of text from the LCFS regulations; rather, the freeze of the standards for
conventional diesel and its substitutes shall operate in the manner of an injunction rather
than voiding or invalidating provisions that would have come into effect in 2018 and
later. Third, Air Resources Board need not suspend its consideration or approval of
additional fuel pathways for diesel fuel and its substitutes.25
       The superior court shall continue to retain jurisdiction over the proceedings by
way of a return to the writ. The superior court may, in an exercise of its discretion,
require the Air Resources Board to file an initial return after issuing the order modifying
the February 2014 writ. The superior court’s jurisdiction shall include the authority to


24     This provision replaces paragraph 6 of the February 2014 writ.
25    This statement is inherent in previous statements, but we include a redundancy
because the parties raised the fate of new pathways during oral argument.


                                             65.
hear a motion for clarification of the terms of the modified writ if the parties dispute its
proper interpretation or application. The superior court may hear such a motion on an
expedited basis and its decision may be subject to writ review by this court.
Interpretation of this disposition and the writ shall be in accordance with CEQA’s
requirements, principles and polices.
       The superior court shall require the Air Resources Board to proceed diligently,
reasonably and in subjective good faith while implementing corrective action pursuant to
the modified writ and filing a final return. If the Air Resources Board fails to proceed in
this manner, the superior court immediately shall vacate the portion of the writ that
preserves the status quo with respect to the standards applicable to diesel fuel and its
substitutes and shall direct the Air Resources Board to set aside the provisions of the
LCFS regulations applicable to diesel fuel and its substitutes (i.e., suspend the operation
and enforcement of those provisions) and, in its discretion, may impose other sanctions.
If the Air Resources Board’s corrective action requires a notice of approval of regulatory
action from the Office of Administrative Law, the Air Resources Board may file its final
return before obtaining that notice; if it chooses to wait for the approval, it shall
demonstrate the necessity for that delay in its final return.
       Nothing in this disposition or the writ shall prevent the Air Resources Board from
taking action addressing issues currently raised in other litigation when it takes the
corrective action required by this writ.26 Plaintiffs shall recover their costs on appeal.

26      For instance, Air Resources Board might chose to exercise its discretion and
provide an additional analysis of “reasonably foreseeable indirect physical changes to the
environment” (Guidelines, § 15378, subd. (a)) that may have been caused by the project,
such as the impacts of fuel shuffling alleged by plaintiffs. The reasonably foreseeable
changes resulting from alterations in the behavior of third parties subject to a new law
was discussed in detail by this court in County Sanitation Dist. No. 2 v. County of Kern
(2005) 127 Cal. App. 4th 1544, at pages 1582 through 1598. That case discussed the
reasonably foreseeable indirect physical changes, both inside and outside the county,
resulting from the reaction of third parties to the requirements of a new ordinance
addressing sewage sludge disposal.

                                              66.
                             _____________________
                                       FRANSON, J.
WE CONCUR:

____________________
KANE, Acting P.J.

____________________
SMITH, J.




                       67.